    21-11465-lgb       Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34                   Main Document
                                               Pg 1 of 61



    Dennis F. Dunne                                     Thomas R. Kreller (pro hac vice pending)
    MILBANK LLP                                         MILBANK LLP
    55 Hudson Yards                                     2029 Century Park East
    New York, New York 10001                            33rd Floor
    Telephone:   (212) 530-5000                         Los Angeles, California 90067
    Facsimile:   (212) 530-5219                         Telephone:    (424) 386-4000
                                                        Facsimile:    (213) 629-5063

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     )
In re:                                                               )      Chapter 15
                                                                     )
BOART LONGYEAR LIMITED et al.,                                       )      Case No. 21-11465 (        )
                                                                     )
                          Debtors in a Foreign Proceeding. 1         )      (Joint Administration Requested)
                                                                     )
                                                                     )

                              VERIFIED PETITION FOR
                     RECOGNITION OF FOREIGN MAIN PROCEEDING
                  AND MOTION FOR ORDER GRANTING RELATED RELIEF

          Nora R. Pincus, in her capacity as the duly authorized foreign representative (the “Foreign

Representative”) of Boart Longyear Limited (“BLY”) and each of the other above-captioned

debtors (collectively, the “Debtors” and, together with their non-debtor affiliates, “Boart

Longyear”), with respect to the proceeding (the “Australian Proceeding”) pending before the

Supreme Court of New South Wales, Sydney, Australia (the “Australian Court”), through which

the Debtors seek sanction of two proposed schemes of arrangement (the “Schemes”) under the

Corporations Act 2001 (Commonwealth of Australia) (the “Corporations Act”), files this verified

petition (the “Verified Petition”) for, among other things, recognition of the Australian Proceeding


1
      The debtors in these chapter 15 cases, along with the last three digits of each debtor’s Australian Company
      Number, are: Boart Longyear Limited (728), Boart Longyear Management Pty Limited (545), Boart Longyear
      Australia Pty Limited (025), Boart Longyear Investments Pty Limited (373), and Votraint No. 1609 Pty Limited
      (272).

                                                         1
    21-11465-lgb       Doc 2       Filed 08/17/21 Entered 08/17/21 21:18:34                     Main Document
                                                 Pg 2 of 61



as a foreign main proceeding pursuant to chapter 15 of title 11 of the United States Code (the

“Bankruptcy Code”). 2

                   In support of the Verified Petition and the relief sought herein, contemporaneously

herewith, the Foreign Representative has filed her Declaration of Nora R. Pincus in Support of

Verified Petition for Recognition of Foreign Main Proceeding and Motion for Order Granting

Related Relief [Docket No. 3] (the “Pincus Declaration”) and the Declaration of James Marshall

in Support of Verified Petition for Recognition of Foreign Main Proceeding and Motion for Order

Granting Related Relief [Docket No. 4] (the “Marshall Declaration”), each of which is

incorporated herein by reference.

                                       PRELIMINARY STATEMENT

          1.       Established in 1890, Boart Longyear is in its 131st year as the world’s leading

provider of drilling services, orebody-data-collection technology, and innovative, safe, and

productivity-driven drilling equipment. With its main focus in mining and exploration activities

spanning a wide range of commodities, including copper, gold, nickel, zinc, uranium, and other

metals and minerals, Boart Longyear also has a substantial presence in the energy, oil sands

exploration, and environmental sectors. BLY, the Boart Longyear corporate parent, trades on the

Australian Securities Exchange.

          2.       Boart Longyear has approximately $900 million in financial indebtedness,

including approximately: (a) $348,492,360 of Secured Notes (as defined below), (b) $93,944,522

of Unsecured Notes (as defined below), and (c) $353,622,291 of secured loans under Term Loan




2
      On this same date (the “Petition Date”), the Foreign Representative filed the Chapter 15 Petition for Recognition
      of a Foreign Proceeding (Official Form 401) for each Debtor [Docket No. 1 in each chapter 15 case, respectively]
      (these petitions, together with the Verified Petition, collectively, the “Petition”).



                                                           2
    21-11465-lgb       Doc 2      Filed 08/17/21 Entered 08/17/21 21:18:34                    Main Document
                                                Pg 3 of 61



Facilities (as defined below). 3 Through the Schemes, such indebtedness will be converted into

shares of common equity equal to 98.5% of reorganized BLY’s equity (the “New Common

Equity”). As a result, Boart Longyear’s funded debt will be reduced by approximately $795

million, or by approximately 85%, thereby lowering interest expenses and enhancing liquidity to

support the Debtors’ operations and future growth.

          3.       The Schemes have nearly unanimous creditor approval: over 99% of secured

creditors and over 98% of unsecured creditors holding such indebtedness support the Schemes.

          4.       However, orders entered by the Australian Court may not be binding on any

dissenting creditors whose contractual rights are governed by the laws of the United States who

may undertake enforcement actions in the United States.                     To prevent such creditors from

frustrating the purpose of the restructuring—to maximize value for all creditors—the Foreign

Representative commenced these chapter 15 cases (the “Chapter 15 Cases”), seeking recognition

of the Australian Proceeding as a foreign main proceeding and certain related ancillary relief.

                                       JURISDICTION AND VENUE

          5.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a)

and 1334 and the Amended Standing Order of Reference dated January 31, 2012, Reference M-

431, In re Standing Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Feb. 1, 2012)

(Preska, C.J.). This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          6.       Venue is proper pursuant to 28 U.S.C. § 1410.




3
      Each of the indentures under which the outstanding Secured and Unsecured Notes have been issued, with respect
      to which each Debtor is either an issuer or a guarantor, is governed by New York law and names New York as
      the preferred forum for conflict resolution. Relevant extracts from the indentures are attached to the Pincus
      Declaration as Exhibits D-E. Likewise, the Term Loan Facilities, under which each of the Debtors is either a
      borrower or a guarantor, is governed by New York law and names New York as the preferred forum for conflict
      resolution. Relevant extracts from the Term Loan Facilities are attached to the Pincus Declaration as Exhibits
      F-G.



                                                          3
 21-11465-lgb      Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                          Pg 4 of 61



       7.      The bases for the relief requested herein are sections 105(a), 1504, 1507, 1509,

1515, 1517, 1520, 1521, and 1525 of the Bankruptcy Code.

                                        BACKGROUND

       A.      Company Overview

       8.      Boart Longyear is among the world’s leading providers of drilling services, drilling

equipment, and performance tooling for mining and drilling companies. Boart Longyear also has

a significant presence in aftermarket parts and services, energy, mine de-watering, oil sands

exploration, and production drilling.

       9.      Boart Longyear was founded in 1890. Its predecessor, Longyear Company, grew

to become an important player in many well-known projects, including determining the strength

of the rock foundation for the Golden Gate Bridge in San Francisco. Boart International, founded

in 1936 as a subsidiary of De Beers, the global diamond mining concern, engaged in developing

industrial applications for diamonds. Boart International became well known for its innovations

in diamond drilling, such as patenting the world’s first wireline core retrieval system, which both

increased global production and made extraction safer and more reliable.

       10.     Longyear Company was acquired by Boart International in 1974 and formally

merged into Boart Longyear in 1994. In 2006, an Australian bank, Macquarie Bank, purchased

Boart Longyear and took it public the following year. Its initial public offering in 2007 was the

second-largest in Australian history at approximately Australian Dollar $2.3 billion.

       B.      Boart Longyear’s Businesses

       11.     Boart Longyear employs approximately 5,168 people and generated $657 million

in revenue in 2020. It conducts operations across North America, Latin America, Australasia and

South East Asia, the Middle East, and Africa. Nearly all of Boart Longyear’s revenue derives

from the following two business units: (a) drilling services within the mining and minerals industry


                                                 4
 21-11465-lgb       Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34          Main Document
                                           Pg 5 of 61



(“Global Drilling Services”) and (b) the manufacture, distribution, and sale of equipment for the

mining and mineral industry (“Global Products”).

               1.       Global Drilling Services

       12.     Global Drilling Services provides a diverse mining customer base with drilling

methods including diamond coring exploration, reverse circulation, large diameter rotary, mine

dewatering, water supply drilling, pump services, production, and sonic drilling services. This

division offers drilling services for commodities such as gold, copper, and nickel, as well as for

the exploration and development of non-conventional energy sources such as oil shale, oil sands,

coal, coal seam gas, and geothermal energy. Boart Longyear provides a range of drilling services

technology, including surface and underground diamond core drilling, underground percussive

drilling, sonic drilling, surface rotary drilling, surface geotechnical drilling, and surface and

underground reverse circulation drilling. Global Drilling Services owns a fleet of approximately

640 drill rigs operating in 15 countries.

       13.     Global Drilling Services generated $456 million in revenue for the year ending

December 31, 2020, accounting for approximately 69% of Boart Longyear’s total revenue.

               2.      Global Products

       14.     Global Products offers sophisticated research and development and holds hundreds

of patented designs to manufacture, market, and service drill rigs, drill string products,

performance tooling, drilling consumables, and quality parts for customers worldwide. Boart

Longyear offers these products to environmental, mining, resources, infrastructure, and energy

industries. Its coring tools include conventional diamond drills and advanced wireline coring

systems used in minerals drilling. Global Products sells exploration and production tooling

predominantly to drilling services contractors and mining companies.

       15.     In addition, a subset of Global Products—Geological Data Services—utilizes


                                                5
    21-11465-lgb        Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34                     Main Document
                                                Pg 6 of 61



innovative scanning technology and down-hole instrumentation tools to capture detailed

geological data from drilled core and chip samples. This valuable orebody knowledge gives

mining companies the ability to make timely decisions for more efficient exploration activities.

          16.      Global Products generated approximately $201 million in revenue for the year

ending on December 31, 2020, accounting for approximately 30% of Boart Longyear’s total

revenue.

          C.       Boart Longyear’s Corporate Structure

          17.      BLY, an Australian company, (a) directly owns 100% of the equity interests in the

Debtors Boart Longyear Management Pty Limited (“BLY Issuer”), Votraint No. 1609 Pty Limited

(“Votraint”), and Boart Longyear Investments Pty Limited (“BLI”), (b) directly owns 70.56% of

the equity interests in Debtor Boart Longyear Australia Pty Limited (“BLA”), and (c) directly or

indirectly owns majority equity interests in the other Boart Longyear entities. 4

          18.      The Debtors maintain personnel with oversight responsibilities for their Australian

operations at 26 Butler Boulevard, Burbridge Business Park, Adelaide Airport, South Australia,

which also serves as the registered offices for each of the Debtors. Boart Longyear’s operations

are managed on a global basis by a board of directors and executive officers conducting business

out of Australia and Salt Lake City, Utah.

          D.       Boart Longyear’s Capital Structure

          19.      As of December 31, 2020, Boart Longyear’s unaudited balance sheets reflected

total assets of approximately $609 million and total liabilities of approximately $1 billion.

                   1.       Secured Debt

          20.      The Debtors’ secured indebtedness consists of: (a) the Secured Notes; (b) the Term



4
      A chart showing Boart Longyear’s organizational structure is attached to the Pincus Declaration as Exhibit C.



                                                          6
    21-11465-lgb       Doc 2      Filed 08/17/21 Entered 08/17/21 21:18:34                    Main Document
                                                Pg 7 of 61



Loan A; (c) the Term Loan B; (d) the Existing ABL; (e) the Backstop ABL; and (f) the Incremental

Financing (each as defined below).

                           a.       Secured Notes

          21.      As of the Petition Date, $348,492,360.31 (face amount) was outstanding under the

12.00%/10.00% senior secured PIK toggle notes due 2022 (the “Secured Notes”) under that certain

indenture, dated as of September 27, 2013 (as supplemented by the first supplemental indenture

dated as of August 31, 2017, the second supplemental indenture dated as of September 18, 2017,

the third supplemental indenture dated as of December 31, 2018, the fourth supplemental indenture

dated as of July 17, 2019, the fifth supplemental indenture dated as of June 24, 2020, the sixth

supplemental indenture dated as of June 1, 2021, and as it may be further supplemented, amended,

or restated from time to time, the “Secured Notes Indenture”) by and among BLY Issuer, as issuer,

BLY, as parent, BLA, BLI, Votraint, Boart Longyear Canada, Boart Longyear Manufacturing

Canada Ltd., Longyear Canada, ULC, Boart Longyear Company, Boart Longyear Manufacturing

and Distribution Inc., BL Capital Management LLC, BLY US Holdings Inc., Longyear TM, Inc.,

BLY IP Inc., Boart Longyear Chile Limitada, Boart Longyear S.A.C., and Boart Longyear Suisse

SARL, as guarantors, and U.S. Bank National Association, as trustee and collateral agent.

          22.      The Secured Notes are secured by a second-priority lien 5 on substantially all of the

Debtors’ real estate assets, intellectual property, equipment, and capital stock (collectively, the

“Non-Working Collateral”) and a fourth-priority lien on substantially all of the Debtors’ accounts

and payment intangibles, deposit and securities accounts, inventories, instruments, and general

intangibles (collectively, the “Working Collateral”).




5
      Certain noteholders that did not consent to amendments to the Secured Notes Indenture effected under the sixth
      supplemental indenture hold a first-priority lien on the Non-Working Collateral.



                                                          7
 21-11465-lgb     Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34         Main Document
                                          Pg 8 of 61



                      b.      Term Loan A

       23.     As of the Petition Date, $160,336,984.87 (principal amount) was owing under that

certain Term Loan A Securities Agreement dated as of December 31, 2018 (as amended by the

First Amendment to Term Loan A Securities Agreement dated as of July 17, 2019, the Second

Amendment to Term Loan A Securities Agreement dated as of June 24, 2020, the Third

Amendment to Term Loan A Securities Agreement dated as of June 1, 2021, and as it may be

further amended, or restated from time to time, the “Term Loan A”) by and among BL Capital

Management LLC (the “Term Loan Issuer”), as issuer, BLY, BLY Issuer, BLA, BLI, Votraint,

Boart Longyear Canada, Boart Longyear Manufacturing Canada Ltd., Longyear Canada, ULC,

Boart Longyear Company, Boart Longyear Manufacturing and Distribution Inc., BLY US

Holdings Inc., Longyear TM, Inc., BLY IP Inc., Boart Longyear Chile Limitada, Boart Longyear

S.A.C., and Boart Longyear Suisse SARL, as guarantors, and Wilmington Trust, National

Association, as administrative agent.

       24.     Obligations under the Term Loan A are secured by a third-priority lien on each of

the Working Collateral and the Non-Working Collateral.

                      c.      Term Loan B

       25.     As of the Petition Date, $193,285,306.60 (principal amount) was owing under that

certain Term Loan B Securities Agreement dated as of December 31, 2018 (as amended by the

First Amendment to Term Loan B Securities Agreement dated as of July 17, 2019, the Second

Amendment to Term Loan B Securities Agreement dated as of June 24, 2020, the Third

Amendment to Term Loan B Securities Agreement dated as of June 1, 2021, and as it may further

be amended or restated from time to time, the “Term Loan B” and, together with the Term Loan

A, the “Term Loan Facilities”) by and among the Term Loan Issuer, as issuer, BLY, BLY Issuer,

BLA, BLI, Votraint, Boart Longyear Canada, Boart Longyear Manufacturing Canada Ltd.,


                                               8
 21-11465-lgb     Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                          Pg 9 of 61



Longyear Canada, ULC, Boart Longyear Company, Boart Longyear Manufacturing and

Distribution Inc., BLY US Holdings Inc., Longyear TM, Inc., BLY IP Inc., Boart Longyear Chile

Limitada, Boart Longyear S.A.C., and Boart Longyear Suisse SARL, as guarantors, and

Wilmington Trust, National Association, as administrative agent.

       26.     Obligations under the Term Loan B are secured by liens on all of the Debtors’ assets

that are pari passu with the liens securing the Secured Notes.

                      d.      The Existing ABL

       27.     As of the Petition Date, $6 million (principal amount) was owing under that certain

Amended and Restated Revolving Credit and Security Agreement, dated as of July 23, 2017 (as

amended by the First Amendment to the Amended and Restated Revolving Credit and Security

Agreement dated as of August 30, 2017, the Second Amendment to the Amended and Restated

Revolving Credit and Security Agreement dated as of March 30, 2018, the Third Amendment to

the Amended and Restated Revolving Credit and Security Agreement dated as of September 18,

2018, the Fourth Amendment to the Amended and Restated Revolving Credit and Security

Agreement dated as of October 22, 2018, the Fifth Amendment to the Amended and Restated

Revolving Credit and Security Agreement dated as of July 24, 2019, the Sixth Amendment to the

Amended and Restated Revolving Credit and Security Agreement dated as of April 28, 2020, the

Seventh Amendment to the Amended and Restated Revolving Credit and Security Agreement

dated as of May 12, 2021, and as it may be further amended, restated, supplemented, waived,

refinanced or otherwise modified from time to time, the “Existing ABL”) among BLY Issuer, as

borrower, BLY, BLA, BLI, Votraint, Boart Longyear Canada, Boart Longyear Manufacturing

Canada Ltd., Longyear Canada, ULC, Boart Longyear Company, Boart Longyear Manufacturing

and Distribution Inc., the Term Loan Issuer, BLY US Holdings Inc., Longyear TM, Inc., BLY IP

Inc., Boart Longyear Chile Limitada, Boart Longyear S.A.C., and Boart Longyear Suisse SARL,


                                                9
 21-11465-lgb     Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                         Pg 10 of 61



as guarantors, and PNC Bank, National Association, as lender and agent.

       28.     Obligations under the Existing ABL are secured by a first-priority lien on the

Working Collateral and a fifth-priority lien on the Non-Working Collateral.

       29.     The Schemes do not affect the Existing ABL, and claims under the Existing ABL

(the “Existing ABL Claims”) will be paid in full in the ordinary course.

                      e.      The Backstop ABL

       30.     As of the Petition Date, approximately $62.4 million (principal amount) in principal

amount was outstanding under that certain Term Loan Securities Agreement dated as of July 23,

2017 (as amended by the First Amendment to Term Loan Securities Agreement dated as of August

5, 2017, the Second Amendment to Term Loan Securities Agreement dated as of August 31, 2017,

the Third Amendment to Term Loan Securities Agreement dated as of July 24, 2019, the Fourth

Amendment to Term Loan Securities Agreement dated as of March 19, 2020, the Fifth

Amendment to Term Loan Securities Agreement dated as of June 1, 2021, and as it may be further

amended or restated from time to time, the “Backstop ABL”) by and among BLY Issuer, as

borrower, BLY, BLA, BLI, Votraint, Boart Longyear Canada, Boart Longyear Manufacturing

Canada Ltd., Longyear Canada, ULC, Boart Longyear Company, Boart Longyear Manufacturing

and Distribution Inc., the Term Loan Issuer, BLY US Holdings Inc., Longyear TM, Inc., BLY IP

Inc., Boart Longyear Chile Limitada, Boart Longyear S.A.C., and Boart Longyear Suisse SARL,

as guarantors, and Wilmington Trust, National Association, as administrative agent.

       31.     The Backstop ABL is secured by a second-priority lien on the Working Collateral

and a fourth-priority lien on the Non-Working Collateral.

       32.     The Schemes do not affect the Backstop ABL, and the Backstop ABL will be fully

refinanced by the Exit Financing.




                                                10
 21-11465-lgb       Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                         Pg 11 of 61



                      f.      The Incremental Financing

       33.     As of the Petition Date, approximately $50.3 million in principal amount was

outstanding under that certain Term Loan Securities Agreement, dated as of June 1, 2021 (as it

may be amended, restated, amended and restated, supplemented or otherwise modified from time

to time, the “Incremental Financing”), by and among BLY Issuer, as issuer, BLY, BLA, BLI,

Votraint, Boart Longyear Canada, Boart Longyear Manufacturing Canada Ltd., Longyear Canada,

ULC, Boart Longyear Company, Boart Longyear Manufacturing and Distribution Inc., the Term

Loan Issuer, BLY US Holdings Inc., Longyear TM, Inc., BLY IP Inc., Boart Longyear Chile

Limitada, Boart Longyear S.A.C., and Boart Longyear Suisse SARL, as guarantors, Wilmington

Trust, National Association, as administrative agent, and U.S. Bank, National Association, as

collateral agent, providing for the issuance of term loan securities due December 31, 2021.

       34.     The Incremental Financing is secured by a first-priority lien on the Non-Working

Collateral and a second-priority lien on the Working Collateral.

       35.     The Schemes do not affect the Incremental Financing and contemplate that the

Incremental Financing will be refinanced in full by the Exit Financing.

               2.     Unsecured Debt

                      a.      The Unsecured Notes

       36.     As of the Petition Date, $93,944,522.71 (face amount) was outstanding under that

certain indenture, dated as of March 28, 2011 (as supplemented by the first supplemental indenture

dated as of June 14, 2013, the second supplemental indenture dated as of September 27, 2013, the

third supplemental indenture dated as of April 2, 2017, the fourth supplemental indenture dated as

of August 31, 2017, the fifth supplemental indenture dated as of September 18, 2017, the sixth

supplemental indenture dated as of December 31, 2018, the seventh supplemental indenture dated

as of July 17, 2019, the eighth supplemental indenture dated as of June 15, 2020, the ninth


                                               11
 21-11465-lgb       Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                         Pg 12 of 61



supplemental indenture dated as of June 1, 2021, and as it may be further amended or restated from

time to time, the “Unsecured Notes Indenture”), by and among BLY Issuer, as issuer, BLY, as

parent, BLA, BLI, Votraint, Boart Longyear Canada, Boart Longyear Manufacturing Canada Ltd.,

Longyear Canada, ULC, Boart Longyear Company, Boart Longyear Manufacturing and

Distribution Inc., the Term Loan Issuer, BLY US Holdings Inc., Longyear TM, Inc., BLY IP Inc.,

Boart Longyear Chile Limitada, Boart Longyear S.A.C., and Boart Longyear Suisse SARL, as

guarantors, and Delaware Trust Company (as successor to U.S. Bank National Association), as

trustee, providing for the issuance of 1.50% unsecured subordinated PIK notes due 2022 (the

“Unsecured Notes”).

                       b.      Trade Debt

       37.     As of the Petition Date, the Debtors estimate that they have approximately $59

million of unsecured trade debt outstanding, including accounts payable to vendors that provide

key components for the construction of Boart Longyear’s drilling capital equipment and

specialized steel tubing critical to the construction of drill rods. The Schemes do not affect the

trade debt and contemplate that all such debt will be paid in full in the ordinary course.

               3.      Equity Interests

       38.     As of May 12, 2021, 88,511,800 shares of BLY’s common stock were outstanding.

BLY’s common stock trades on the Australian Securities Exchange (the “ASX”) under the ticker

symbol “BLY.” There were also 2,012,403 quoted warrants, 43,158 options, and 427,816

unquoted warrants outstanding.

       E.      Events Preceding Commencement of the Australian Proceeding

       39.     Although Boart Longyear’s operations, on the whole, remain strong, a combination

of adverse macroeconomic conditions that affected the commodities market for much of the past

few years, and a balance sheet weighed down by the debt incurred to make investments in


                                                 12
 21-11465-lgb       Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                          Pg 13 of 61



equipment and other working assets when market conditions were more favorable have compelled

the Debtors to seek: (a) the Australian Court’s approval of the two Schemes under the Corporations

Act, one to restructure the majority of their secured debt (the “Secured Creditors’ Scheme”), and

the other to restructure the majority of their unsecured debt (the “Unsecured Creditors’ Scheme”);

and (b) relief from this Court under chapter 15 of the Bankruptcy Code to prevent dissenting

creditors from frustrating the purposes of Boart Longyear’s restructuring, the foremost of which

is to maximize value for all creditors.

               1.      Boart Longyear’s Ongoing Efforts to Deleverage

       40.      Boart Longyear’s financial distress has been caused primarily by the fact that it

bears more debt than warranted for a mining industry player of its size. Prior to 2012, while still

in the midst of the last commodities “supercycle,” Boart Longyear had invested heavily in drilling

equipment and tool inventory, incurring substantial debt in the process. Between 2010 and 2012,

Boart Longyear had spent in excess of $600 million, including approximately $430 million for

drilling rigs and support equipment. As a result, by 2014, Boart Longyear’s aggregate funded debt

had grown to $716 million.

       41.     During the past several years, Boart Longyear has taken major in- and out-of-court

measures to combat its over-levered position: (a) the 2014 Recapitalization; (b) the 2017

Restructuring; and (c) the 2020 Secured Notes Restructuring.

                       a.      The 2014 Recapitalization

       42.     In 2014, amidst a market downturn, Boart Longyear attempted to mitigate the

adverse effects of its prior investments and reduce its debt load. The most significant of these

efforts was a comprehensive recapitalization transaction announced in December 2014 (the “2014

Recapitalization”). The 2014 Recapitalization was intended to increase Boart Longyear’s total

liquidity to $240 million and reduce its net debt by approximately $120 million, thereby enhancing


                                                13
 21-11465-lgb      Doc 2       Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                            Pg 14 of 61



its financial flexibility to withstand difficult operating conditions until the drilling market

recovered.

       43.     The 2014 Recapitalization involved: (a) an equity injection of up to $127 million,

including (i) a follow-on equity placement of $21 million to Centerbridge Partners, L.P.

(“Centerbridge”) and (ii) equitization of $16 million of 7% unsecured notes then held by

Centerbridge; and (b) the $120 million Term Loan A provided by Centerbridge and the up to

$105 million Term Loan B, the proceeds of which were to be used to fund a tender offer for up to

$105 million of 10% secured notes.

                          b.    The 2017 Restructuring

       44.      As the market downturn persisted following the 2014 Recapitalization, Boart

Longyear remained overleveraged. On April 3, 2017, Boart Longyear announced that it had

entered into a restructuring support agreement with its primary stakeholders aimed at achieving a

more sustainable capital structure by: (a) reducing its interest costs and overall debt; (b) improving

liquidity; and (c) extending debt maturities (the “2017 Restructuring”).            Boart Longyear

effectuated the 2017 Restructuring through secured and unsecured Australian schemes coupled

with a chapter 15 bankruptcy case in this Court (In re Boart Longyear Limited, Case No. 17-11156

(MEW) (Bankr. S.D.N.Y. April 27, 2017)).

       45.     The 2017 Restructuring reduced Boart Longyear’s funded debt by equitizing $196

million of $284 million of its 7% unsecured notes due 2021. The remaining $88 million face

amount of the 7% unsecured notes was reinstated with an interest rate of 1.5% per annum, payable

in kind until maturity.

       46.     The 2017 Restructuring also improved Boart Longyear’s liquidity by altering

interest on all its debt facilities from cash to paid-in-kind (“PIK”) at Boart Longyear’s election

until December of 2018. Further, the 10% senior secured notes due 2018 were exchanged for the


                                                 14
 21-11465-lgb     Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                         Pg 15 of 61



same principal amount of the Secured Notes due 2022, with 12% rate interest payable in kind at

Boart Longyear’s election until December 2018 and thereafter in cash at the reduced interest rate

of 10% per annum. Moreover, interest on the Term Loan Facilities was reduced from 12% to 10%

payable-in-kind through December 2018 and 8% PIK thereafter. In addition, Boart Longyear

obtained new liquidity in the form of the Existing ABL and the Backstop ABL.

       47.     Notably, the 2017 Restructuring extended the maturity dates of several of Boart

Longyear’s credit facilities—the Term Loan A, the Term Loan B, the Secured Notes, and the

Unsecured Notes—to December 2022.

                      c.      The 2020 Secured Notes Restructuring

       48.     On June 19, 2020, Boart Longyear implemented certain consensual amendments

to the Secured Notes Indenture that allowed it to satisfy interest payments due on the Secured

Notes on June 30, 2020 and on December 31, 2020 in kind, rather than in cash.

                      d.      The Restructuring Support Agreement

       49.     On January 7, 2021, Boart Longyear announced the engagement of Rothschild &

Co. to advise it in connection with evaluation of its options in connection with the upcoming

maturities of its debt facilities in the second half of 2022. After months of negotiations between

Boart Longyear and its major stakeholders, on May 13, 2021, Boart Longyear announced that it

reached an agreement, memorialized in a restructuring support agreement (the “RSA”).

       50.     The completion of the transactions contemplated by the RSA will substantially

reduce Boart Longyear’s debt, strengthen its balance sheet, lower interest expenses, and provide

enhanced liquidity to support operations and future growth. The RSA was supported by the

overwhelming majority of Boart Longyear’s lenders, such initial “Supporting Creditors” including

certain funds and accounts managed or advised by Centerbridge, represented by Kirkland & Ellis

LLP, and an ad hoc group of creditors represented by Paul, Weiss, Rifkind, Wharton & Garrison


                                               15
    21-11465-lgb      Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34               Main Document
                                             Pg 16 of 61



LLP (the “AHG”). 6

          51.     More specifically, Boart Longyear’s total debt would decrease to less than $200

million, with approximately $795 million, approximately 85%, being converted to equity interests

in reorganized BLY. BLY’s existing shareholders will be given an opportunity to purchase

additional equity in reorganized BLY alongside BLY’s creditors. Among other things, the parties

to the RSA have agreed to distribute the New Common Equity based upon the following stipulated

amounts and allocations:

                  •       For claims arising out of Term Loan A (the “Term Loan A Claims”): pro
                          rata shares of New Common Equity, calculated based on (i) 100% of the
                          secured portion of the Term Loan A Claims of $85,000,000 (the “TLA
                          Secured Equity Entitlement”) and (ii) 25% of the unsecured portion of the
                          Term Loan A Claims of $75,336,984.87 (the “TLA Unsecured Equity
                          Entitlement”);

                  •       For claims arising out of Term Loan B (the “Term Loan B Claims”): pro
                          rata shares of New Common Equity, calculated based on (i) 100% of the
                          secured portion of the Term Loan B Claims of $105,000,000 (the “TLB
                          Secured Equity Entitlement”) and (ii) 25% of the unsecured portion of the
                          Term Loan B Claims of $88,285,306.60 (the “TLB Unsecured Equity
                          Entitlement”);

                  •       For claims arising out of the Secured Notes (the “Secured Notes Claims”):
                          pro rata shares of New Common Equity, calculated based on (i) 100% of
                          the secured portion of the Secured Notes Claims of $303,567,773.87 (the
                          “SSN Secured Equity Entitlement”) and (ii) 25% of the unsecured portion
                          of the Secured Notes Claims of $44,924,586.44 (the “SSN Unsecured
                          Equity Entitlement”); and

                  •       For claims arising out of the Unsecured Notes (“Unsecured Notes
                          Claims”): pro rata shares of New Common Equity, calculated based on
                          22.5% of the Unsecured Notes Claims of $93,944,522.71 (the “SUN
                          Equity Entitlement”).




6
      The members of the AHG at the time of the RSA execution include Ascribe Capital LLC, Corre Partners
      Management, LLC, First Pacific Advisors, LP, Nut Tree Capital Management, LP, Ares Management LLC, and
      HPS Investment Partners, LLC, as applicable.



                                                     16
 21-11465-lgb       Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                         Pg 17 of 61



               2.     The COVID-19 Pandemic

       52.     The exploration, mining, and construction markets were materially impacted by the

COVID-19 pandemic in 2020, and Boart Longyear was not immune to such market pressures.

Boart Longyear saw a decline in global customer activities due to government-imposed closures

and customers choosing to reduce exposure across their operations by delaying new projects.

       53.     In response, Boart Longyear implemented a business continuity plan in March of

2020 to combat the unique challenges posed by the pandemic. That plan included: (a) measures

required to protect the health and well-being of employees while ensuring ongoing operational

sustainability; (b) transitioning of corporate and regional office staff to work from home; and (c)

ceasing all non-essential international and domestic travel. Other cash conservation measures

Boart Longyear implemented included instituting temporary salary reductions and the 2020

Secured Notes Restructuring.

       54.     Where possible, Boart Longyear sustained operations by working with key

customers while ensuring the protection of Boart Longyear employees and the communities in

which they work. Further, Boart Longyear demonstrated best practice in its active and consistent

implementation of health and safety protocols. This significantly reduced the risk of unplanned

stoppages or delays due to COVID-19 outbreaks, allowing Boart Longyear to continue to deliver

results for customers under exceptional circumstances.

       55.     Despite such efforts, Boart Longyear saw a significant disruption in operations

from 2019 to 2020, with revenue falling 11.8% from $745 million in 2019 down to $657.3 million

in 2020.

       56.     As the pandemic has subsided, Boart Longyear has responded to a material increase

in commodity pricing and underlying demand. In addition, the recovery of China’s economy has

driven demand for the key bulk of commodities of copper, iron ore, and nickel. Meanwhile, gold


                                                17
    21-11465-lgb        Doc 2       Filed 08/17/21 Entered 08/17/21 21:18:34                    Main Document
                                                 Pg 18 of 61



prices have held well above the sustaining costs for major mines.                          Looking forward, the

electrification of vehicle fleets and conversion to green energy further support the prospects for

sustained growth in copper, nickel, and lithium exploration and production over the coming years.

Already, the first quarter of 2021 saw revenues increase 22% compared to the prior year,

representing the strongest first quarter since 2014.

                   3.          Debtors’ Property in the United States

          57.       Each of the Debtors has an undivided interest in a $250,000 retainer in favor of

Milbank LLP, counsel to the Foreign Representative, deposited in a client trust account located in

New York, New York (the “Retainer Account”). 7

          58.      Moreover, as set forth above, each of the Secured Notes Indenture, Unsecured

Notes Indenture, and the Term Loan Facilities is governed by New York law and contains a New

York forum selection provision. 8

                                           THE RESTRUCTURING

          A.       Australian Schemes of Arrangement, Generally

          59.      Part 5.1 of the Corporations Act provides for the approval by an Australian court

of competent jurisdiction of a scheme of arrangement between a “Part 5.1 body” (which includes

a company incorporated under the Corporations Act) and its creditors (or any class of them). 9

          60.      The procedures provided for in Part 5.1 of the Corporations Act are substantially

similar to the provisions of part 26 of the Companies Act 2006 of England and Wales, which




7
      Pincus Decl. at ¶ 53.
8
      Id. at ¶ 54. Relevant portions of: (a) the Secured Notes Indenture are attached to the Pincus Decl. as Exhibit D;
      (b) the Unsecured Notes Indenture are attached to the Pincus Decl. as Exhibit E; (c) the Third Amended and
      Restated Term Loan A Securities Agreement are attached to the Pincus Decl. as Exhibit F; and (d) the Third
      Amended and Restated Term Loan B Securities Agreement are attached to the Pincus Decl. as Exhibit G.
9
      Marshall Decl. at ¶ 7.



                                                          18
 21-11465-lgb          Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                              Pg 19 of 61



governs schemes of arrangement in the U.K. 10

           61.      Once agreed to at a meeting of creditors (or at a meeting of the relevant class(es) of

creditors) by the requisite majorities, and then approved by an Australian court of competent

jurisdiction (such as the Australian Court), 11 a scheme of arrangement takes effect upon lodgment

of an Australian court’s orders approving the scheme with the Australian Securities and

Investments Commission (“ASIC”). Upon satisfaction of all conditions precedent to the scheme

of arrangement, the scheme binds all of the creditors (or the relevant class(es) of creditors) who

were eligible to vote on the scheme, and gives legal effect to the proposed compromise or

arrangement implementing the restructuring among the debtor company and its creditors that are

the subject of the scheme of arrangement. 12

           62.      Like a chapter 11 plan, a central purpose of a creditors’ scheme of arrangement is

to provide a company with a mechanism to overcome the impossibility or impracticability of

obtaining the individual consent of every member of the class or classes of creditors intended to

be bound by the proposed arrangement (the “Scheme Creditors” and their claims proposed to be

so affected, the “Scheme Claims”). 13

           63.      Subject to the satisfaction of any conditions precedent to a particular scheme of

arrangement, the receipt of court approval, and lodgment with ASIC, a scheme of arrangement

will become binding if it is agreed to by the creditors in each class by the requisite majorities. A

class of Scheme Creditors agrees to the scheme of arrangement if the scheme is agreed to by

creditors voting in that class at the scheme meeting that comprise: (a) a majority in number of the



10
     Id. at ¶ 8.
11
     Id. at ¶ 11.
12
     Id.
13
     Id. at ¶ 9.



                                                     19
 21-11465-lgb            Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                               Pg 20 of 61



creditors of that class who vote at that meeting; and (b) at least 75% of the amount of claims in

that class held by those voting at that meeting. 14

           64.       If the proposed scheme is agreed to by the relevant class(es) of creditors, the

proponent company will seek an order from an Australian court approving the scheme of

arrangement at a second hearing. 15

           65.       Before approving a scheme of arrangement, the Australian court will consider a

number of factors, including whether:

                     •      the applicable statutory requirements are met;
                     •      creditors voted in good faith and not for an improper purpose;
                     •      the proposal is fair and reasonable, taking into account the interests of the
                            creditors and the scheme’s impact on dissenting creditors, if any;
                     •      the debtor company has properly disclosed all information relevant to the
                            creditors’ decision and the Australian court’s exercise of its discretion;
                     •      minority equity holders would be oppressed by the proposed scheme; and
                     •      the proposed scheme is contrary to public policy. 16
Id.

           66.       If, after evaluating the foregoing factors, the Australian court is satisfied with the

terms of the proposed scheme of arrangement, the Australian court will enter an order approving

the scheme and authorizing lodgment of the order with ASIC. Once the order is lodged with ASIC,

and subject to satisfaction of any of the scheme’s conditions precedent, the scheme will become

effective and binding on all of the class(es) of creditors who were eligible to vote on the scheme.17

           B.        Status of the Schemes

           67.       On July 22, 2021, the Debtors filed in the Australian Court an application seeking,


14
      Id. at ¶ 10.
15
      Id. at ¶ 18.
16
      Id. at ¶ 42.
17
      Id. at ¶ 43.



                                                      20
 21-11465-lgb          Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34                    Main Document
                                              Pg 21 of 61



among other things, orders: (a) convening meetings to consider the two schemes of arrangement

proposed by the Debtors to be made with certain of their secured and unsecured creditors (the

“Scheme Meetings”); and (b) approving the Schemes. 18 As part of such application, the Debtors

filed a draft explanatory statement (the “Explanatory Statement”) together with copies of the

proposed Schemes. These documents are, respectively, in the nature of a disclosure statement and

plan of reorganization in a chapter 11 case. 19 The Debtors also filed various documents designed

to implement the terms of the Schemes, such as credit, security, and shareholder-related documents

(collectively with the Schemes and the Explanatory Statement, the “Restructuring Documents”).

Id. These documents are comparable to the documents typically contained in a plan supplement

filed in a chapter 11 case. 20

           68.      The first hearing with respect to the Schemes (the “First Court Hearing”) took place

before the Australian Court on July 27, 2021 and July 29, 2021. On July 29, 2021, the Australian

Court entered orders (the “Convening Orders”) to, among other things, convene the Scheme

Meeting on August 31, 2021, at 10:30 a.m. (Australian Eastern Standard Time) in respect of the

Secured Creditors’ Scheme and 11:30 a.m. (Australian Eastern Standard time) in respect of the

Unsecured Creditors’ Scheme. 21

           69.      The Australian Court will hold a second hearing (the “Second Court Hearing”) on

September 16, 2021, at 9:15 a.m. to consider the results of the Scheme Meetings. 22 Notices of the




18
     Id. at ¶ 47.
19
     Id. at ¶ 48.
20
     Id. A copy of (a) the draft Explanatory Statement (without annexes) is attached to the Marshall Declaration as
     Exhibit B; (b) the proposed Schemes (without annexes) are attached to the Marshall Declaration as Exhibit C;
     and (c) the Application filed with the Australian Court is attached to the Marshall Declaration as Exhibit D.
21
     Id. at ¶ 50.
22
     Id.



                                                        21
 21-11465-lgb          Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                             Pg 22 of 61



Scheme Meetings, together with the Explanatory Statement, the proposed Schemes, and proxy and

election forms (together with guidance notes for the completion of the voting form) will be made

available to the Scheme Creditors. 23

           70.      The Schemes address the claims of five classes of claims: (a) claims on account of

the Secured Notes (the “Secured Notes Claims”); (b) claims on account of Term Loan A (the

“Term Loan A Claims”); (c) claims on account of Term Loan B (the “Term Loan B Claims”); (d)

claims on account of Unsecured Notes (the “Unsecured Notes Claims”); and (e) the holders of

subordinate claims (i.e., claims arising from the buying, holding, selling or otherwise dealing in

shares in BLY). 24 If the Unsecured Creditors’ Scheme is implemented, the right and entitlement

of the holders of subordinate claims to enforce those claims against BLY will be limited, both by

statute and the terms of the Unsecured Creditors’ Scheme, to the amount (if any) actually recovered

by BLY under an applicable policy of insurance, net of expenses. 25

           71.      The Scheme Creditors may attend the applicable Scheme Meeting and cast their

votes or return the voting and proxy forms to the Debtors or their agent, which will thereafter

tabulate the votes and make available a voting report. The Debtors must also provide ASIC with

the results of voting held at the Scheme Meetings and seek to obtain a written statement from ASIC

that it has no objection to the Schemes. 26

           72.      If deemed appropriate, on or after the Second Court Hearing, the Australian Court

will enter an order approving the Schemes (the “Sanction Order”). The Sanction Order will

become effective on the date it is registered with the Debtors’ corporate regulator, ASIC, which is



23
     See id. at ¶¶ 36-37.
24
     Id. at ¶ 54.
25
     Id.
26
     Id. at ¶ 51.



                                                    22
 21-11465-lgb           Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34                     Main Document
                                               Pg 23 of 61



expected to occur on or around September 17, 2021 (the “Schemes Effective Date”). The Schemes

will be deemed implemented once all the transactions contemplated therein are consummated (the

“Schemes Implementation Date”), including by the terms set forth in various implementation

deeds, including the restructuring implementation deed (collectively, the “Implementation

Deeds”). The Scheme Implementation Date is currently anticipated to be on or around September

23, 2021.

          C.       Description of the Schemes

                   1.        Summary of the Terms

          73.      The primary objectives of the Debtors’ restructuring are to modify their capital

structure to reduce materially their debt load, obtain new sources of liquidity, and extend the

maturities of their existing funded debt obligations, all as summarized below: 27

     Existing ABL                      Unless refinanced in full by the Exit Financing, the Existing ABL
                                       will remain in place, subject to maturity extension and any other
                                       consensual modifications to be negotiated with lenders. The
                                       proceeds from the Creditor Share Purchase Option and the Share
                                       Purchase Plan shall be applied to pay down the balance owing
                                       under the Existing ABL (to the extent that the Existing ABL is
                                       not fully refinanced by the Exit Financing).
     Backstop ABL                      The Backstop ABL will be fully repaid or refinanced by the Exit
                                       Financing.

     Incremental Financing             The Incremental Financial will be fully repaid or refinanced by
                                       the Exit Financing.




27
      This summary is provided for reference purposes only. The Court is respectfully referred to the Explanatory
      Statement attached to the Marshall Declaration as Exhibit B for a more detailed account of the terms of the
      Schemes, with the Explanatory Statement controlling in the event of any conflict between this summary and the
      account set forth in the Explanatory Statement. Capitalized terms not otherwise defined in the following summary
      have the meanings ascribed to them in the Explanatory Statement.



                                                          23
21-11465-lgb    Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                     Pg 24 of 61



Term Loan A                Each holder of claims under Term Loan A will receive:
                              •   Pro rata share of the TLA Secured Equity Entitlement;
                              •   Pro rata share of the TLA Unsecured Equity Entitlement;
                                  and
                              • Allocation, if any, of shares of common equity available
                                  under the Creditor Share Purchase Option.
Term Loan B                Each holder of claims under Term Loan B will receive:
                              •   Pro rata share of the TLB Secured Equity Entitlement;
                              •   Pro rata share of the TLB Unsecured Equity Entitlement;
                                  and
                              •   Allocation, if any, of shares of common equity available
                                  under the Creditor Share Purchase Option.
Secured Notes              Each holder of claims under Secured Notes will receive:
                              •   Pro rata share of the SSN Secured Equity Entitlement;
                              •   Pro rata share of the SSN Unsecured Equity Entitlement;
                                  and
                              • Allocation, if any, of shares of common equity available
                                  under the Creditor Share Purchase Option.
Unsecured Notes            Each holder of claims under Unsecured Notes will receive:
                              •    Pro rata share of the SUN Equity Entitlement;
                              •    Pro rata share of the New Warrants (see below),
                                   calculated based upon 100% of the face amount of the
                                   Unsecured Notes Claim; and
                               • Allocation, if any, of shares of common equity available
                                   under the Creditor Share Purchase Option.
General Unsecured          General unsecured claims will not be impaired and will
Claims                     continue to be paid in the ordinary course of business.
Intercompany Claims        Intercompany claims and interests will not be impaired by the
and Interests              Restructuring.
Existing Common Shares     Each holder of existing common shares will retain pro rata shares
                           of the 1.5% of any shares of common equity in reorganized BLY
                           remaining after the issuance of the New Common Equity.

                           Certain holders of existing common shares (the “Non-Associated
                           Shareholders”) have the right to participate in the Share Purchase
                           Plan (as defined below).
Existing Warrants and      Each holder of existing warrants or options to purchase common
Options to Purchase        shares in BLY will retain those warrants or options, in all cases
Common Shares              subject to dilution. Such existing warrants and options may be
                           subject of an Assumption Deed if the Redomiciliation is
                           implemented.




                                          24
21-11465-lgb   Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                    Pg 25 of 61



Creditor Share Purchase    Under the Creditor Share Purchase Option, and subject to an
Option                     aggregate cap of $2.5 million plus any undersubscription under
                           the Share Purchase Plan:
                               • Each holder of Unsecured Notes will be offered the right
                                   to purchase equity interests in reorganized BLY
                                   remaining after issuance of the New Common Equity in
                                   accordance with the terms of the Schemes.
                               • If the Creditor Share Purchase Option is undersubscribed,
                                   the remaining shares will be offered to the holders of the
                                   Term Loan A, Term Loan B, and Secured Notes.
New Warrants               Holders of Unsecured Notes will receive New Warrants which
                           confer the right to purchase up to 10% of the total common shares
                           of BLY outstanding immediately upon implementation of the
                           Schemes (after giving effect to the exercise of the New Warrants)
                           (pre-dilution for any shares to be issued under the Share Purchase
                           Plan, the Creditor Share Purchase Option and any management
                           incentive plan)—being a total number of New Warrants of
                           32,782,148—with a strike price per share that corresponds to an
                           overall recovery to the holders of Secured Notes Claims on
                           account of their Secured Notes Claims (excluding Secured Notes
                           Claims relating to the Applicable Premium), including all
                           accrued and unpaid interest, of 115.0%, an exercise period not
                           exceeding the sixth anniversary of the date of issue of the New
                           Warrants, and on terms that do not prohibit or restrict BLY in
                           any way from paying any dividends or making any other
                           distributions (including of shares or any other securities or
                           property).
Share Buyback              Subject to shareholder approval of the members’ scheme of
                           arrangement approving the Redomiciliation, small shareholders
                           will have the opportunity, under certain conditions, to sell back
                           their parcels of BLY shares should they choose not to retain their
                           holdings moving forward. The company will offer up to
                           US$500,000 to purchase small parcels of existing common
                           shares worth less than AUD$3,000 from Non-Associated
                           Shareholders on terms and pricing to be determined by BLY.
Share Purchase Plan        The Non-Associated Shareholders have the right to purchase
                           common shares in reorganized BLY, subject to an aggregate
                           maximum cap of $2.5 million (the “Share Purchase Plan”).
Releases and Exculpation   The Debtors and all of their affiliates that are liable with them
                           with respect to the debts that are being released, waived, reduced
                           or modified by the Schemes (including U.S.-based affiliates) will
                           be granted releases with respect to all such released, waived,
                           reduced or modified debts.




                                          25
 21-11465-lgb           Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34                    Main Document
                                               Pg 26 of 61



     Governance                        The initial and subsequent post-restructuring board of directors
                                       of BLY will be comprised of 9 directors, of which at least two
                                       will be Australian residents, and will include:
                                           • The Chief Executive Officer;
                                           • 5 directors nominated by Centerbridge; and
                                           • 3 directors nominated by the AHG.
     Redomiciliation                   BLY will take all steps necessary to redomicile its corporate and
                                       tax domicile to Canada. The Redomiciliation will be
                                       implemented through a members’ scheme of arrangement. The
                                       members’ scheme of arrangement is subject to court and
                                       shareholder approval.
     Exit Financing                    New money loan of $115,000,000 to fully refinance the Backstop
                                       ABL, the Incremental Financing, and, if determined
                                       commercially reasonable by Boart Longyear and key creditors,
                                       the amount needed to fully refinance the Existing ABL.

          74.      As set forth below, the proposed restructuring enjoys the support of the Debtors’

stakeholders holding substantial percentages of their secured and unsecured debt: 28

                                                                                          Unsecured
                     Secured Notes          Term Loan A           Term Loan B
                                                                                            Notes
Holdings of
Supporting          $347,205,779.75 $160,336,984.87 $193,285,306.60                     $88,294,296.80
Creditors
% of Total                      99.6%                  100%                   100%                   94%

                   2.       The Releases

          75.      Under the Schemes, the Scheme Creditors, as well as certain other non-Debtor

parties, will grant a release of: (a) Scheme Claims against the Debtors and certain of their non-

Debtor affiliates in their respective roles as issuers, borrowers, or guarantors of Scheme Claims

arising between the date of the relevant document and the date on which the relevant Scheme is

implemented; (b) claims against any past or present director or officer of the Debtors who signs a

deed poll relating to any fact, matter, or circumstance that arose or occurred in respect of, or in




28
      These numbers are as of May 12, 2021 and include accrued/accredited interest at the current rates. The Term
      Loan Facilities amounts are net of the amounts paid by Boart Longyear on account of the Australian withholding
      tax.



                                                         26
 21-11465-lgb          Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34                   Main Document
                                              Pg 27 of 61



connection with a Debtor between the date on which the relevant finance document was entered

into and the date on which the relevant Scheme is implemented; and (c) certain categories of claims

the Scheme Creditors have against one another (if any) (collectively, the “Releases” and the parties

released thereby, collectively, the “Released Parties”). 29

         76.      Claims involving fraud, willful misconduct, recklessness, gross negligence, or

dishonesty are carved out from the Releases.

                                          RELIEF REQUESTED

         77.      The Foreign Representative respectfully requests entry of an order, substantially in

the form attached hereto as Exhibit A:

         A.       recognizing the Australian Proceeding as a “foreign main proceeding” within the
                  meaning of section 1502(4) of the Bankruptcy Code, and granting all of the relief
                  afforded to such proceedings pursuant to section 1517 of the Bankruptcy Code;
         B.       recognizing the Foreign Representative as the duly authorized “foreign
                  representative” within the meaning of section 101(24) of the Bankruptcy Code for
                  all purposes in the Chapter 15 Cases and otherwise;
         C.       granting all relief automatically and as of right available to the Debtors and the
                  Debtors’ property (including all intangible property) that is now or in the future
                  located within the territorial jurisdiction of the United State under section 1520(a)
                  of the Bankruptcy Code upon the recognition of the Australian Proceeding as a
                  foreign main proceeding, including, without limitation, application of section 362
                  of the Bankruptcy Code; and
         D.       to the extent not granted automatically and as of right upon recognition of the
                  Australian Proceeding as a foreign main proceeding pursuant to section 1520(a) of
                  the Bankruptcy Code, granting certain additional relief pursuant to sections 105(a),
                  1507, 1521, and 1525 of the Bankruptcy Code (collectively, the “Additional
                  Relief”), including:
                  1.      granting comity, and giving full force and effect to the Australian
                          Proceeding, the Convening Orders, the Schemes (including the
                          Implementation Deeds) and, once entered by the Australian Court, the
                          Sanction Order; and
                  2.      an injunction prohibiting all persons and entities subject to the jurisdiction
29
     The Releases are set forth in Secured Creditors’ Scheme § 10.1(a)(i)(B) attached as Exhibit C to the Marshall
     Declaration.




                                                       27
21-11465-lgb   Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                    Pg 28 of 61



                  of the United States from taking any action inconsistent with, or interfering
                  with the enforcement and implementation of, the Australian Proceeding, the
                  Convening Orders, the Schemes (including the Implementation Deeds),
                  and, once entered by the Australian Court, the Sanction Order, including,
                  without limitation:
                  a.     taking any of the following actions on account of any Scheme
                         Claim:
                         (i)     taking or continuing any act to obtain possession of, or
                                 exercise control over, including but not limited to, attaching,
                                 repossessing, seizing, or disposing of, as applicable, any of
                                 the Debtors’ or Released Parties’ tangible or intangible
                                 property, including any proceeds thereof, that is located
                                 within the territorial jurisdiction of the United States
                                 (collectively, the “Applicable Property”);
                         (ii)    commencing, continuing, or enforcing any action or legal
                                 proceeding within the territorial jurisdiction of the United
                                 States (including, without limitation, arbitration, mediation
                                 or any judicial, quasi-judicial, administrative or regulatory
                                 action, proceedings or process whatsoever), including by
                                 way of counterclaim (each, an “Action”) against the Debtors,
                                 the Released Parties, or any of the Applicable Property; or
                         (iii)   commencing or continuing any act or Action to create,
                                 perfect or enforce any lien, setoff or claim (including a
                                 contract claim) against the Debtors, the Released Parties, or
                                 the Applicable Property; provided, however, that no action
                                 described in sections 555, 556, 557, 559, 560, 561, 562 and
                                 1519(d) and (f) of the Bankruptcy Code will be enjoined by
                                 such injunction.
                  b.     commencing any Action in the territorial jurisdiction of the United
                         States against the Debtors, the Foreign Representative, the Released
                         Parties, or any of their respective successors, directors, officers,
                         agents, employees, representatives, advisors, or attorneys in respect
                         of any claim or cause of action, in law or in equity, arising out of or
                         relating to any action taken or omitted to be taken in connection with
                         the Chapter 15 Cases, the Schemes (including the Implementation
                         Deeds), the Convening Orders, or the Sanction Order, or to resolve
                         any dispute arising out of the Schemes (including the
                         Implementation Deeds), the Convening Orders, or the Sanction
                         Order; or
                  c.     declaring or considering the filing of the Australian Proceeding or
                         the Chapter 15 Cases a default or event of default under any
                         agreement, contract or arrangement.
     78.   The relief requested herein is without prejudice to the Foreign Representative’s



                                           28
 21-11465-lgb       Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                         Pg 29 of 61



right to request any additional relief, including recognition and enforcement of any order of the

Australian Court, including the Sanction Order, if and when entered.

                                     BASIS FOR RELIEF

       79.     The Foreign Representative seeks to implement the terms of the Schemes and, once

entered by the Australian Court, the Sanction Order to the greatest extent possible to ensure the

success of the Debtors’ restructuring. To achieve that result, the Schemes and the Sanction Order

must be binding and enforceable in the United States and the dissenting Scheme Creditors, if any,

must be precluded from taking any actions in the United States that may frustrate the restructuring

effectuated in the Australian Proceeding.

       80.     For the reasons set forth below, the relief sought is appropriate under chapter 15 of

the Bankruptcy Code and should be approved.

       A.      The Debtors Are Eligible to Be “Debtors” In a Case Under Chapter 15 of the
               Bankruptcy Code.

               1.     The Debtors Satisfy the Requirements of Section 109(a) Because They
                      Hold Property In the United States.

       81.     A debtor that is the subject of a foreign proceeding “must meet the requirements

of Section 109(a) before a bankruptcy court may grant recognition of the foreign proceeding.”

Drawbridge Special Opportunities Fund LP v. Barnet (In re Barnet), 737 F.3d 238, 247 (2d Cir.

2013). Section 109(a) requires that a debtor must either reside, have a domicile, a place of

business, or property in the United States. 11 U.S.C. § 109(a).

       82.     “As a general matter, courts that have construed the ‘property’ requirement in

Section 109 with respect to foreign corporations and individuals have found the eligibility

requirement satisfied by even a minimal amount of property located in the United States.” In re

B.C.I. Finances Pty Ltd., 583 B.R. 288, 294 (Bankr. S.D.N.Y. 2018) (citing cases) (citation and




                                                29
 21-11465-lgb         Doc 2      Filed 08/17/21 Entered 08/17/21 21:18:34                     Main Document
                                              Pg 30 of 61



internal quotation marks omitted). 30 “Bank accounts, attorney retainers deposited in [the United

States], or causes of action owned by the foreign debtor with a situs in [the United States] have

satisfied the ‘property in the United States’ eligibility requirement.” In re Foreign Econ. Indus.

Bank Ltd., “Vneshprombank” Ltd., 607 B.R. 160, 172 (Bankr. S.D.N.Y. 2019); see, e.g., In re

Octaviar Admin. Pty Ltd., 511 B.R. 361, 372-73 (Bankr. S.D.N.Y. 2014) (holding that cash in an

account maintained by U.S. counsel to the foreign representative satisfied section 109(a)

requirement).

         83.      The situs of intangible property depends upon a “common sense appraisal of the

requirements of justice and convenience in the particular circumstance at issue.” Octaviar Admin.

Pty Ltd, 511 B.R. at 371 (citation and internal quotation marks omitted). For instance, a “debtor’s

contract rights are intangible property of the debtor” that “can be and typically are tied to the

location of the governing law of the contract.” In re Ocean Rig UDW Inc., 570 B.R. 687, 699

(Bankr. S.D.N.Y. 2017) (citation omitted). “Accordingly, debt subject to a New York governing

law clause and a New York forum selection clause constitutes property in the United States.” Id.

         84.      As described above, each of the Debtors is either an issuer, borrower, or guarantor

under the Secured Notes Indenture, the Unsecured Notes Indenture, and the Term Loan Facilities.

Each of these instruments is governed by New York law and contains a New York forum selection

provision. Moreover, each Debtor has an undivided interest in the Retainer Account. 31


30
     See also GMAM Invs. Funds Trust I v. Globo Comunicações e Participações S.A. (In re Globo Comunicações e
     Participações S.A.), 317 B.R. 235, 249 (S.D.N.Y. 2004) (“For a foreign corporation to qualify as a debtor under
     Section 109, courts have required only nominal amounts of property to be located in the United States, and have
     noted that there is virtually no formal barrier to having federal courts adjudicate foreign debtors’ bankruptcy
     proceedings.”); In re Paper I Partners, L.P., 283 B.R. 661, 674 (Bankr. S.D.N.Y. 2002) (“[T]here is no statutory
     requirement as to the property’s minimum value.”); In re Northshore Mainland Servs., Inc., 537 B.R. 192, 200
     (Bankr. D. Del. 2015) (“Courts construing the ‘property’ requirement of § 109(a) to foreign corporations and
     individuals have determined that the eligibility requirement is satisfied by even a minimal amount of property
     located in the United States.”).
31
     Pincus Decl. at ¶¶ 53-54.



                                                         30
 21-11465-lgb            Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                              Pg 31 of 61



          85.       Thus, each Debtor holds property in the United States, satisfying section 109(a) of

the Bankruptcy Code.

                    2.     The Debtors Are Subject to the Australian Proceeding, Which Satisfies
                           the Requirements of a “Foreign Proceeding.”

          86.       To qualify as a chapter 15 debtor, the entity must also be “the subject of a foreign

proceeding.”        11 U.S.C. § 1502(1).       A “foreign proceeding” is a “collective judicial or

administrative proceeding in a foreign country, including an interim proceeding, under a law

relating to insolvency or adjustment of debt in which proceeding the assets and affairs of the debtor

are subject to control or supervision by a foreign court, for the purpose of reorganization or

liquidation.” 11 U.S.C. § 101(23). The Australian Proceeding satisfies each of these criteria.

          87.       First, the Australian Proceeding is an ongoing judicial proceeding in a foreign

country: the Debtors filed the Australian Proceeding on July 22, 2021 in Australia and it is being

administered by the Australian Court. 32

          88.       Second, the Australian Proceeding is collective in nature. “The main test of whether

a proceeding is collective is whether all creditors’ interests were considered in the proceeding.” In

re Ashapura Minechem Ltd., 480 B.R. 129, 140 (S.D.N.Y. 2012). By contrast, a non-collective

proceeding is one “instigated at the request, and for the benefit, of a single secured creditor,” such

as a receivership. In re Betcorp Ltd., 400 B.R. 266, 281 (Bankr. D. Nev. 2009). The Australian

Proceeding involves all the of Scheme Creditors and requires approval by a majority in number of

the voting (whether in person or by proxy) Scheme Creditors in each class representing at

least 75% of the total amount of claims in each class. 33 Thus, the Australian Proceeding is

collective in nature.


32
     Marshall Decl. at ¶ 47.
33
     Id. at ¶ 10.



                                                     31
 21-11465-lgb          Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                              Pg 32 of 61



          89.       Third, the Australian Proceeding is being conducted under Part 5.1 of the

Corporations Act, an Australian law that governs, among other things, corporate restructuring and

insolvency, reorganizations, and schemes of arrangement or compromise. 34 Thus, the Australian

Proceeding is being conducted under a law related to insolvency or the adjustment of debts. The

Australian Proceeding establishes formalities in accordance with the Corporations Act that set

consistent expectations for the Scheme Creditors.

          90.       Fourth, the Debtors’ assets and affairs are subject to the control and supervision of

the Australian Court. Among other things, the Australian Court has entered the Convening Orders

to facilitate the approval of the Schemes, and the Schemes will ultimately require approval by the

Australian Court to be effective. 35

          91.       Finally, the Australian Proceeding was commenced by the Debtors for the purpose

of reorganization. The Schemes will accomplish a balance sheet restructuring of the Debtors’

funded debt obligations and are a crucial component of the overall restructuring of Boart Longyear.

          92.       Therefore, the Australian Proceeding is a foreign proceeding.

          93.       Indeed, bankruptcy courts in this and other districts have routinely granted

recognition to Australian schemes of arrangement as “foreign proceedings.” See, e.g., In re Virgin

Australia Holdings Ltd., No. 20-11024 (SHL) (Bankr. S.D.N.Y. May 22, 2020); In re Quintis Ltd.,

No. 18-12739 (MG) (Bankr. S.D.N.Y. Oct. 11, 2018); In re Boart Longyear, Ltd., No. 17-11156

(MEW) (Bankr. S.D.N.Y. May 22, 2017); In re Emeco Holdings Limited, No. 16-13080 (MKV)

(Bankr. S.D.N.Y. March 9, 2017).




34
     Id. at ¶ 47.
35
     Id. at ¶ 43.



                                                     32
 21-11465-lgb       Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                         Pg 33 of 61



       B.      The Court Should Recognize the Australian Proceeding as a “Foreign Main
               Proceeding.”

       94.     Section 1517(a) of the Bankruptcy Code provides that, subject to section 1506 of

the Bankruptcy Code, a court “shall” enter an order granting recognition of a foreign proceeding

if: (a) such foreign proceeding is a foreign main proceeding or foreign nonmain proceeding within

the meaning of section 1502 of the Bankruptcy Code; (b) “the foreign representative applying for

recognition is a person or body” who is “authorized in a foreign proceeding to administer the

reorganization or the liquidation of the debtor’s assets or affairs or to act as a representative of

such foreign proceeding;” and (c) “the petition meets the requirements of section 1515 of the

Bankruptcy Code.” 11 U.S.C. §§ 101(24), 1517(a).

       95.     All of the requirements for recognition of the Australian Proceeding as a foreign

main proceeding are satisfied.

               1.      The Australian Proceeding is a “Foreign Main Proceeding” Because
                       the Debtors’ COMI is Located in Australia.

       96.     A “foreign main proceeding” is “a foreign proceeding pending in the country where

a debtor has the center of its main interests.” 11 U.S.C. § 1502(4). “The relevant principle [to

determine a debtor’s center of main interests (“COMI”)] is that the COMI lies where the Debtor

conducts its regular business, so that the place is ascertainable” by third parties. Morning Mist

Holdings Ltd. v. Krys (In re Fairfield Sentry Ltd.), 714 F.3d 127, 130 (2d Cir. 2013). “Among

other factors that may be considered are the location of headquarters, decision-makers, assets,

creditors, and the law applicable to most disputes.” Id. The “flexibility inherent in chapter 15

strongly suggests, however, that the Court should not apply such factors mechanically.” In re

SPhinX, Ltd., 351 B.R. 103, 117 (Bankr. S.D.N.Y. 2006), aff’d, 371 B.R. 10 (S.D.N.Y. 2007).

“Instead, they should be viewed in light of chapter 15’s emphasis on protecting the reasonable

interests of parties in interest pursuant to fair procedures and the maximization of the debtor’s


                                                33
 21-11465-lgb            Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                                Pg 34 of 61



value.” Id. The relevant time period to consider in determining the location of a debtor’s COMI

is the date on which the chapter 15 petition is filed. Fairfield Sentry, 714 F.3d at 137.

          97.       “In the absence of evidence to the contrary, the debtor’s registered office” is

“presumed to be the center of the debtor’s main interests.” 11 U.S.C. § 1516(c); see In re Tri-

Continental Exch., 349 B.R. 627, 635 (Bankr. E.D. Cal. 2006) (“[T]he registered office. . . is

evidence that is probative of, and that may in the absence of other evidence be accepted as proxy

for, ‘center of main interest.’”).

          98.       Each of the Debtors has its registered offices in Adelaide Airport, South Australia.36

Accordingly, each of the Debtors is entitled to the statutory presumption that Australia is its COMI.

          99.       Furthermore, BLY is subject to Australian law for most corporate governance and

transactional purposes because it is a public company registered in Australia and listed on the

ASX. 37 Moreover, because all of the public filings mandated by its listing on the ASX indicate

BLY’s Australian nexus, the Debtors’ COMI in Australia has been easily ascertainable by creditors

and other third parties. Thus, Australia is the Debtors’ COMI, and the Australian Proceeding

should be recognized as a “foreign main proceeding.”

                    2.     The Foreign Representative Qualifies As a “Foreign Representative.”

          100.      The foreign representative applying for recognition of a foreign proceeding must

be “a person or body.” 11 U.S.C. § 1517(a)(2). Section 101(24) of the Bankruptcy Code further

explains that such “person or body” must be “authorized in a foreign proceeding to administer the

reorganization or the liquidation of the debtor’s assets or affairs or to act as a representative of

such foreign proceeding.” 11 U.S.C. § 101(24). “If the decision [commencing the foreign



36
     Pincus Declaration at ¶ 17.
37
     Id. at ¶ 60.



                                                     34
 21-11465-lgb          Doc 2      Filed 08/17/21 Entered 08/17/21 21:18:34                     Main Document
                                               Pg 35 of 61



proceeding] . . . indicates that . . . the person or body is a foreign representative, the court is entitled

to so presume.” 11 U.S.C. § 1516(a). In addition, where the applicable foreign law allows a debtor

to act as a debtor in possession and manage its own affairs, the debtor itself can provide the

applicable authorization. See generally Ad Hoc Grp. of Vitro Noteholders v. Vitro S.A.B. de C.V.

(In re Vitro S.A.B. de C.V.), 701 F.3d 1031 (5th Cir. 2012); see also In re OAS S.A., 533 B.R. 83

(Bankr. S.D.N.Y. 2015) (foreign representative authorized by Brazilian equivalent of a debtor-in-

possession met definition of “foreign representative” for purposes of chapter 15); In re Compañía

Mexicana De Aviación, S.A. de C.V., 2010 Bankr. LEXIS 6538 (Bankr. S.D.N.Y. Nov. 8, 2010)

(foreign representative authorized by Mexican equivalent of a debtor-in-possession met definition

of “foreign representative” for purposes of chapter 15).

         101.     The Australian Court recognized the Foreign Representative as the “foreign

representative” of each Debtor for the purposes of the Chapter 15 Cases on July 29, 2021. 38

         102.     Moreover, BLY’s board of directors specifically authorized the Foreign

Representative to commence the Chapter 15 Cases and to serve as the Debtors’ “foreign

representative” by written resolution. 39

         103.     Thus, the Foreign Representative qualifies as the Debtors’ foreign representative.

                  3.       The Verified Petition Satisfies Requirements of Section 1515 of the
                           Bankruptcy Code and Bankruptcy Rule 1007(a)(4).

         104.     Section 1505 of the Bankruptcy Code requires that the application for recognition

of a foreign proceeding be accompanied by:




38
     Pincus Decl. at ¶ 3. A copy of the order authorizing the Foreign Representative to serve as each Debtor’s foreign
     representative for the purpose of commencing the Chapter 15 Cases is attached to the Pincus Declaration as
     Exhibit B.
39
     Id. A copy of the written resolution of BLY’s board of directors is attached to the Pincus Declaration as
     Exhibit A.



                                                         35
 21-11465-lgb       Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34              Main Document
                                         Pg 36 of 61



       A.      a certified copy of the decision commencing such foreign
               proceeding and appointing the foreign representative;

       B.      a certificate from the foreign court affirming the existence of such
               foreign proceeding and of the appointment of the foreign
               representative;

       C.      in the absence of evidence referred to in paragraphs (A) and (B), any
               other evidence acceptable to the court of the existence of such
               foreign proceeding and of the appointment of the foreign
               representative; and

       D.      a statement identifying all foreign proceedings with respect to the
               debtor that are known to the foreign representative.

11 U.S.C. § 1515(b)–(c).

       105.    In addition, Bankruptcy Rule 1007(a)(4) requires that a chapter 15 petition be

accompanied with:

       A.      a corporate ownership statement containing information described in Bankruptcy
               Rule 7007.1; and
       B.      a list containing:
               1.      the names and addresses of all persons or bodies authorized to administer
                       foreign proceedings of the debtor;
               2.      all parties to litigation pending in the United States in which the debtor is a
                       party at the time of the filing of the petition; and
               3.      all entities against whom provisional relief is being sought under section
                       1519 of the Bankruptcy Code.

Fed. R. Bankr. P. 1007(a)(4).

       106.     The Foreign Representative has duly filed the Petition, the supporting declarations,

as well as all of the foregoing information, accompanied by all requisite fees. Specifically, the

Foreign Representive has filed: (a) a corporate ownership statement containing the information

required in Bankruptcy Rule 7007.1; (b) a list containing (i) the names and addresses of all persons

or bodies authorized to administer the Debtors’ foreign proceedings, (ii) all parties to litigation

pending in the United States in which any of the Debtors are party at the time of the filing of the




                                                 36
 21-11465-lgb       Doc 2       Filed 08/17/21 Entered 08/17/21 21:18:34          Main Document
                                             Pg 37 of 61



Chapter 15 Cases, and (iii) all entities against whom provisional relief is being sought under section

1519 of the Bankruptcy Code; (c) a statement identifying all foreign proceedings with respect to

the Debtors that are known to the Foreign Representative; and (d) certified copies of the Convening

Orders. The Court is entitled to presume the authenticity of all such documents (11 U.S.C. §

1516(b)), and no evidence rebutting such presumption has been submitted by any party.

        107.    Accordingly, the requirements of section 1515 of the Bankruptcy Code and of

Bankruptcy Rule 1007(a)(4) have been satisfied.

        C.      The Debtors Are Entitled to the Relief Granted Automatically Under
                Section 1520 of the Bankruptcy Code.

        108.    Upon recognition of a foreign main proceeding, a foreign debtor is automatically

entitled to certain statutory relief. 11 U.S.C. § 1520(a). Among other things, this relief includes

the protections afforded by the automatic stay under section 362 of the Bankruptcy Code to both

the Debtors and their property located within the territorial jurisdiction of the United States. 11

U.S.C. § 1520(a)(1).

        109.    To the extent the Court recognizes the Australian Proceeding as a foreign main

proceeding, the Foreign Representative respectfully submits that no further showing is required

for the Debtors and their property to benefit from the protections set forth in section 1520(a) of the

Bankruptcy Code.

        D.      Additional Relief is Necessary to Effectuate the Purpose of Chapter 15 and
                Protect the Debtors’ and Creditors’ Interests.

        110.    The Foreign Representative is also seeking certain Additional Relief pursuant to

sections 105(a), 1507, 1521, and 1525 of the Bankruptcy Code which is necessary to effectuate

the purpose of Chapter 15 of the Bankruptcy Code and protect the assets of the Debtors and the

interests of their creditors.




                                                 37
 21-11465-lgb       Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                          Pg 38 of 61



               1.       Section 1521 Authorizes the Additional Relief, Including the Releases.

       111.    Upon recognition of a foreign proceeding, the Court may grant “any appropriate

relief” to a foreign representative “where necessary to effectuate the purpose of [chapter 15] and

to protect the assets of the debtor or the interests of the creditors.” 11 U.S.C. § 1521(a). The

Court’s discretion to grant such relief is “exceedingly broad.” In re U.S. Steel Canada Inc., 571

B.R. 600, 609 (Bankr. S.D.N.Y. 2017). Examples of such “appropriate relief” enumerated in

Section 1521 include:

       •       staying the commencement or continuation of an individual action or proceeding
               concerning the debtor’s assets, rights, obligations or liabilities to the extent they
               have not been stayed under section 1520(a);
       •       staying execution against the debtor’s assets to the extent it has not been stayed
               under section 1520(a);
       •       suspending the right to transfer, encumber or otherwise dispose of any assets of the
               debtor to the extent this right has not been suspended under section 1520(a); and
       •       granting any additional relief that may be available to a trustee, except for relief
               available under sections 522, 544, 545, 547, 548, 550, and 724(a).
11 U.S.C. § 1521(a)(1)-(3), (7).

       112.    This Court has previously found that such “appropriate relief” includes enforcing

schemes of arrangement that include releases, including third-party releases similar to the

Releases. See In re Avanti Commc’ns Grp. PLC, 582 B.R. 603, 616 (Bankr. S.D.N.Y. 2018)

(enforcing English scheme of arrangement, including releases in favor of certain guarantors under

sections 1521 and 1507 of the Bankruptcy Code).

       113.    The facts in Avanti are similar to the case at bar. There, the debt that was being

restructured through a scheme of arrangement under U.K. law was issued by one member of a

corporate group and guaranteed by its affiliates. 582 B.R. at 605. The scheme contained releases

in favor of both the debtor and the non-debtor guarantors, precluding the scheme creditors from

seeking recovery under the guarantees. Id. at 609.


                                                38
 21-11465-lgb          Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34           Main Document
                                             Pg 39 of 61



           114.     This Court recognized the Avanti scheme and granted the enforcement of the

releases, including third party releases, in the United States. The court based its rulings on its

findings that (a) the scheme creditors had a full and fair opportunity to be heard in a manner

consistent with United States due process standards, (b) under U.K. law, a class of creditors was

bound only if creditors constituting a majority in number and representing not less than 75% in

value voted in favor of the scheme, (c) unlike in a chapter 11 case, creditors could not be crammed

down under a U.K. scheme, and (d) the failure “to enforce Guarantor Releases could result in

prejudicial treatment of creditors to the detriment of the Debtor’s reorganization efforts and

prevent the fair and efficient administration of the Restructuring.” Id. at 618.

           115.     The result should be the same here. As in Avanti, much of the debt at issue in the

Schemes was borrowed by one member of Boart Longyear’s corporate group, with many of the

affiliates guaranteeing such debt, and the Schemes contain the Releases of these Released Parties.

Just like in Avanti, (a) the Scheme Creditors have a full and fair opportunity to be heard in the

Australian Proceeding in a manner consistent with United States due process standards, 40 (b)

similar to U.K. law, Australian law binds a class of creditors only if creditors comprising a majority

in number and representing not less than 75% in value vote in favor of the Scheme, 41 (c) the

Schemes do not contain cram down provisions, 42 and (d) failing to enforce the Releases would be

prejudicial both to the Debtors and to the Scheme Creditors.

           116.     Absent recognition of the Australian Proceeding, dissenting Scheme Creditors

would be able to frustrate the terms of the Schemes by commencing actions against the Debtors

and the Released Parties in the United States.           Thus, recognition and enforcement of the


40
     Marshall Decl. at ¶ 35.
41
     Id. at ¶ 38.
42
     Id.



                                                    39
 21-11465-lgb       Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                         Pg 40 of 61



Schemes—including the Releases—is necessary to prevent such creditors from frustrating the

purposes of the Debtors’ restructuring, the foremost of which is to maximize value for all creditors.

Such Additional Relief is “appropriate” under section 1521 of the Bankruptcy Code.

               2.      Stakeholders’ Interests Are “Sufficiently Protected,” Allowing the
                       Court to Issue the Additional Relief.

       117.    Section 1522 of the Bankruptcy Code authorizes the Court to provide “additional

relief” under section 1521 “only if the interests of the creditors and other interested entities,

including the debtor, are sufficiently protected.” 11 U.S.C. § 1522(a).

       118.    Courts consider three factors to determine whether such interests are sufficiently

protected:

               •       the just treatment of all holders of claims against the bankruptcy estate;
               •       the protection of U.S. claimants against prejudice and inconvenience in the
                       processing of claims in the foreign proceeding; and
               •       whether the distribution of proceeds of the foreign estate is substantially in
                       accordance with U.S. law.

In re ENNIA Caribe Holding N.V., 596 B.R. 316, 322 (Bankr. S.D.N.Y. 2018) (internal citation

omitted). Each of these factors favors granting the requested Additional Relief.

       119.    “The ‘just treatment’ factor is satisfied upon a showing that the applicable law

provides for a comprehensive procedure for the orderly and equitable distribution of [the debtor]’s

assets among all of its creditors.” In re Bd. of Dirs. of Telecom Arg., S.A., 528 F.3d 162, 170 (2d

Cir. 2008)) (applying former section 304 of the Bankruptcy Code) (citations and internal quotation

marks omitted); In re Oi S.A., 587 B.R. 253, 267 (Bankr. S.D.N.Y. 2018).

       120.    The Australian Proceeding satisfies this principle. As discussed above and as

detailed in the Marshall Declaration, Australian schemes of arrangement are well-established and

well-respected mechanisms to justly and fairly restructure obligations incurred by cross-border

enterprises such as Boart Longyear. Indeed, the Corporations Act provides a comprehensive


                                                 40
 21-11465-lgb            Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                              Pg 41 of 61



procedure for the orderly resolution of claims and the equitable distribution of assets among the

Scheme Creditors. 43

          121.      As explained in more detail in the Marshall Declaration, all Scheme Creditors were

given notice of the Schemes, and the process for participating in or objecting to a Scheme is the

same for United States creditors as all other creditors. 44

          122.      The third and final factor does not require that the Schemes produce an identical

result to that which may be obtained under the Bankruptcy Code. Rather, “[t]his factor requires

simply that the ‘foreign distribution scheme be substantially in accordance with United States

bankruptcy law; it does not have to mirror the United States distribution rules.’” In re Oi S.A., 587

B.R. at 268-69. Courts have found that “Australian law establishe[s] a different way to achieve

similar goals” as the Bankruptcy Code. In re ABC Learning Centres Ltd., 728 F.3d 301, 311 (3d

Cir. 2013).

          123.      The Schemes provide for the pro rata distribution of a stipulated “pot” of value to

the Scheme Creditors in each class, respecting their respective entitlements to certain collateral.

Such distribution scheme is commonplace in chapter 11 plans. Moreover, all Scheme Creditors

will have a full and fair opportunity to vote on, and be heard in connection with, the Schemes, and

the Schemes will be subject to the approval of the Australian Court.

          124.      Thus, the Scheme Creditors are “sufficiently protected,” allowing the Court to grant

the Additional Relief.

                    3.     The Requirements for a Permanent Injunction Are Satisfied.

          125.      In addition, because relief under section 1521(a)(1), (2), (3), and (6) of the



43
     Id. at ¶ 31.
44
     Id. at ¶¶ 32-37.



                                                     41
 21-11465-lgb       Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34              Main Document
                                           Pg 42 of 61



Bankruptcy Code is tantamount to a permanent injunction, the “standards, procedures, and

limitations applicable to an injunction apply to [such] relief.” 11 U.S.C. § 1521(e). Courts in this

Circuit will not issue a permanent injunction “unless the movant demonstrates both irreparable

harm and a likelihood of success on the merits or a sufficiently serious question regarding the

merits to make it a fair ground for litigation with the balance of hardship tipping decidedly in its

favor.” Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969, 972 (2d Cir. 1989). “This

Court has granted permanent injunctions in several cases to support proper implementation of a

scheme of arrangement.” In re Olinda Star Ltd., 614 B.R. 28, 48 (Bankr. S.D.N.Y. 2020) (citing

cases).

          126.   A foreign representative is likely to succeed on the merits if recognition of a foreign

proceeding under chapter 15 is appropriate. See In re Petition of Garcia Avila, 296 B.R. 95, 107

(Bankr. S.D.N.Y. 2003) (applying former section 304 of the Bankruptcy Code). As explained

above, the Schemes meet all of the requirements for recognition, satisfying this prong of the

injunction analysis.

          127.   The second prong is also met. “[I]rreparable harm is present when the failure to

enjoin local actions will disrupt the orderly reconciliation of claims and the fair distribution of

assets in a single, centralized forum[.]” Avila, 296 B.R. at 114 (quoting 2 Resnik & Sommer,

Collier on Bankruptcy ¶ 304.05, at 304-21 (15th ed. Rev. 2003)); see also Victrix S.S. Co., S.A. v.

Salen Dry Cargo A.B., 825 F.2d 709, 713-14 (2d Cir. 1987) (“The equitable and orderly

distribution of a debtor’s property requires assembling all claims against the limited assets in a

single proceeding; if all creditors could not be bound, a plan of reorganization would fail.”); In re

MMG LLC, 256 B.R. 544, 555 (Bankr. S.D.N.Y. 2000) (“[I]rreparable harm exists whenever local

creditors of the foreign debtor seek to collect their claims or obtain preferred positions to the




                                                   42
 21-11465-lgb        Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34               Main Document
                                           Pg 43 of 61



detriment of the other creditors.”). As explained above, the Debtors would suffer irreparable harm

absent enforcement of the Schemes in the United States, including the Releases. If the Schemes

are not given full force and effect in the United States, there is a risk that dissident Scheme

Creditors may bring actions that would frustrate the purposes of the restructuring, the foremost of

which is to maximize value for all creditors. Boart Longyear would be required to defend any

such actions, causing depletion of the limited resources of the restructured business, jeopardizing

the entire restructuring.

        128.    Therefore, unless this Court grants the Additional Relief, irreparable harm could

befall the Debtors and their estates, which might ultimately lead to the liquidation of Boart

Longyear to the detriment of all of the Debtors’ creditors and other stakeholders.

                4.      Alternatively, Section 1507 Authorizes the Court to Enforce the
                        Releases.

        129.    In addition to the Court’s ability to grant “appropriate relief” under section 1521 of

the Bankruptcy Code, section 1507 of the Bankruptcy Code authorizes it to provide “additional

assistance” to the Foreign Representative, provided that such assistance, “consistent with the

principles of comity,” will reasonably assure—

                •    just treatment of all holders of claims against or interests in the debtor’s
                     property;
                •    protection of claim holders in the United States against prejudice and
                     inconvenience in the processing of claims in such foreign proceeding;
                •    prevention of preferential or fraudulent dispositions of property of the debtor;
                •    distribution of proceeds of the debtor’s property substantially in accordance
                     with the order prescribed by this title; and
                •    if appropriate, the provision of an opportunity for a fresh start for the individual
                     that such foreign proceeding concerns.

11 U.S.C. § 1507(a)-(b). “In the chapter 15 context, judges in this Court have often enforced third-

party releases in foreign proceedings under section 1507 of the Bankruptcy Code.” Avanti



                                                   43
 21-11465-lgb      Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                         Pg 44 of 61



Commc’ns Grp., 582 B.R. at 616; see, e.g., In re Sino-Forest Corp., 501 B.R. 655, 666 (Bankr.

S.D.N.Y. 2013) (enforcing settlement approved in connection with a Canadian scheme, including

third-party releases); In re Metcalfe & Mansfield Alternative Invs., 421 B.R. 685, 698 (Bankr.

S.D.N.Y. 2010) (recognizing Canadian scheme and enforcing related orders, including third-party

releases because “[t]he U.S. and Canada share the same common law traditions and fundamental

principles of law” and “Canadian courts afford creditors a full and fair opportunity to be heard in

a manner consistent with U.S. due process.”).

       130.    As explained below, the outcome should be no different here.

                       a.      Comity Compels Enforcement of the Releases.

       131.    Ultimately, in “deciding whether to grant appropriate relief or additional assistance

under chapter 15, courts are guided by principles of comity and cooperation with foreign courts.”

Avanti Commc’ns Grp., 582 B.R. at 615; Metcalfe, 421 B.R. at 696 (“Section 1507 directs the

court to consider comity in granting additional assistance to the foreign representative[.]”). Comity

does not require that a foreign proceeding has an identical or equivalent result that may be obtained

under American law. Rather, “[i]t is sufficient if the result is comparable.” Vitro, 701 F.3d at

1044; see also Sino-Forest Corp., 501 B.R. at 662 (“[D]eference to the foreign court is appropriate

so long as the foreign proceedings are procedurally fair and . . . do not contravene the laws or

public policy of the United States.”).

       132.    “[W]hen the foreign proceeding is in a sister common law jurisdiction with

procedures akin to our own, comity should be extended with less hesitation, there being fewer

concerns over the procedural safeguards employed in those foreign proceedings.” Metcalfe, 421

B.R. at 698. Thus, courts routinely extend comity to orders from such sister common law

jurisdictions, such as Australia. See, e.g., In re Octaviar Admin. Pty Ltd., 511 B.R. at 374 (holding

that granting recognition of the Australian proceeding is consistent with the goals of chapter 15,


                                                 44
 21-11465-lgb      Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                          Pg 45 of 61



including facilitating and promoting cooperation between courts); In re ABC Learning Centres

Ltd., 445 B.R. 318, 340 (Bankr. D. Del. 2010) (holding that “[r]ecognition of the Australian

Proceedings as foreign main proceedings is necessary and appropriate, in the interests of the public

and international comity, consistent with the public policy of the United States”); Allstate Life Ins.

Co. v. Linter Grp. Ltd., 994 F.2d 996, 1000 (2d Cir. 1993) (affirming recognition and granting

comity to liquidation proceeding in Australia).

       133.    As explained above, the Australian Proceeding provides the Scheme Creditors with

a full and fair opportunity to vote on and be heard in connection with the Schemes in a manner

consistent with the United States due process standards. Further, the distribution of the estates’

assets under the Schemes is not unlike that under the Bankruptcy Code. On the other hand, failure

to enforce the Releases would materially prejudice both the Debtors and the Scheme Creditors that

vote in favor of the Schemes and may jeopardize the underpinning of the Schemes.

       134.    Thus, the Releases should be enforced in the United States as a matter of comity.

                       b.      Section 1507(b) of the Bankruptcy Code Is Satisfied.

       135.    For the reasons explained above, the specific provisions of section 1507(b) of the

Bankruptcy Code either favor enforcing the Releases or are neutral: (a) the Australian Proceeding

provides “just treatment” to all of the Debtors’ stakeholders in a manner consistent with United

States due process standards; (b) all Scheme Creditors, including United States creditors, were

given equal notice and participation rights in the Scheme process; (c) the Schemes’ distribution of

estate assets is consistent with that common in chapter 11; (d) neither the Releases nor the Schemes

generally will promote preferential or fraudulent dispositions of property; and (e) the Australian

Proceeding does not concern any individual debtor.

       136.    Courts in this District have granted additional assistance to foreign representatives

by enforcing releases, including third-party releases, approved by Australian and other common


                                                  45
 21-11465-lgb         Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34              Main Document
                                           Pg 46 of 61



law courts, similar to the Releases. See, e.g., In re Petra Diamonds US$ Treasury plc, No. 20-

12874 (MG) [ECF No. 16] (Bankr. S.D.N.Y. Jan. 14, 2021) (enforcing releases contained in

English scheme); In re Noble Group Limited, No. 18-13133 (SMB) [ECF No. 30] (Bankr.

S.D.N.Y. Nov. 15, 2018) (same); In re Quintis Limited et al., No. 18-12739 (MG) [ECF No. 14]

(Bankr. S.D.N.Y. Oct. 11, 2018) (enforcing releases in Australian scheme); In re Boart Longyear

Limited, et al., No. 17-11156 (MEW) [ECF No. 33] (Bankr. S.D.N.Y. May 22, 2017) (same); In

re Emeco Holdings Limited, No. 16-13080 (MKV) [ECF No. 12] (Bankr. S.D.N.Y. Nov. 30, 2016)

(same).

                 5.     Additional Relief is Also Warranted Pursuant to Sections 105(a) and
                        1525(a) of the Bankruptcy Code.

          137.   Section 105(a) of the Bankruptcy Code provides that the “court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

11 U.S.C. § 105(a). Similarly, section 1525(a) of the Bankruptcy Code directs the Court to

“cooperate to the maximum extent possible with a foreign court or a foreign representative.”

          138.   The Additional Relief is necessary to complete the value-maximizing, creditor-

approved restructuring.       Approving the Additional Relief will promote the principles of

cooperation mandated by section 1525(a) of the Bankruptcy Code by facilitating the fair, efficient,

and centralized administration of claims in the Australian Proceeding. As such, the Court has the

power to, and should, provide the Additional Relief.

          E.     The Requested Relief is Not “Manifestly Contrary” to U.S. Public Policy.

          139.   A court may deny a request for relief in a chapter 15 case that would be “manifestly

contrary to the public policy of the United States.” 11 U.S.C. § 1506. “The public policy exception

set forth in section 1506 is narrowly construed and invoked only under exceptional circumstances

that concern matters of fundamental importance to the United States.” In re Poymanov, 571 B.R.



                                                  46
 21-11465-lgb      Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                          Pg 47 of 61



24, 38 (Bankr. S.D.N.Y. 2017); see also Fairfield Sentry Ltd., 714 F.3d at 139 (“Section 1506 does

not create an exception for any action under Chapter 15 that may conflict with public policy, but

only an action that is ‘manifestly contrary.’”). “Accordingly, a foreign judgment should generally

be accorded comity if its proceedings are fair and impartial.” Collins v. Oilsands Quest Inc., 484

B.R. 593, 597 (S.D.N.Y. 2012) (citation and internal quotation marks omitted); Metcalfe, 421 B.R.

at 697. With respect to third-party releases, in “this Circuit, where the third-party releases are not

categorically prohibited, it cannot be argued that the issuance of such releases is manifestly

contrary to public policy.” Sino-Forest Corp., 501 B.R. at 665.

       140.    As explained more fully above, the Australian Proceeding and the Schemes meet

the standards of fairness and impartiality. The Australian Court’s exercise of jurisdiction over the

Debtors and the Schemes was proper pursuant to Part 5.1 of the Corporations Act (and in particular

section 411). Further, the specific steps undertaken in the Australian Proceeding demonstrate a

commitment to due process, which includes adequate notice and service of process. Moreover,

the steps undertaken and to be undertaken in order for the Schemes to become effective sufficiently

conform to U.S. notion of due process. Furthermore, all of the Scheme Creditors have the same

rights to participate in the Schemes regardless of their location.

       141.    Additionally, failure to grant the Additional Relief, including enjoining the Scheme

Creditors from bringing suit in the United States against the Released Parties, may frustrate the

purpose of the Schemes. The failure to provide such relief would be contrary to public policy, not

vice versa. 11 U.S.C. § 1501(a) (proclaiming the purpose of chapter 15 to be, among other

objectives, “the rescue of financially troubled business” and providing for the “fair and efficient

administration of cross-border insolvencies”). Avoiding such a potential outcome through the

formal recognition of the Australian Proceeding and enforcement of the Schemes, including the




                                                 47
 21-11465-lgb      Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34            Main Document
                                          Pg 48 of 61



Additional Relief, in the United States is consistent with U.S. public policy embodied in the

Bankruptcy Code.

         142.   For all these reasons, the Additional Relief sought by the Foreign Representative—

including enforcing Releases in the United States—is appropriate pursuant to sections 1507 and

1521(a) of the Bankruptcy Code.

           SATISFACTION OF LOCAL RULE BANKRUPTCY RULE 9013-1(a)

         143.   The Verified Petition includes citations to the applicable rules and statutory

authorities upon which the relief requested herein is predicated, and a discussion of their

application to the Verified Petition. Accordingly, the Foreign Representative submits that the

Verified Petition satisfies Rule 9013-1(a) of the Local Bankruptcy Rules for the Southern District

of New York.

                                               NOTICE

         144.   Notice of the Verified Petition and the relief sought herein has been provided to the

Chapter 15 Notice Parties identified in Exhibit 2 to the proposed order annexed to the Motion for

an Order (I) Scheduling the Hearing and (II) Specifying Form and Manner of Service of Notice

hereto as required under Bankruptcy Rule 2002(q)(1). The Foreign Representative submits that

no other or further notice need be provided.

                                     NO PRIOR REQUEST

         145.   No prior request for the relief sought herein has been made to this or any other

court.

                           [Remainder of Page Intentionally Left Blank]




                                                 48
 21-11465-lgb     Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34         Main Document
                                        Pg 49 of 61



              WHEREFORE, the Foreign Representative respectfully requests entry of the

proposed order, attached hereto as Exhibit A, granting the relief requested and such other and

further relief as the Court may deem proper.

New York, New York
Dated: August 17, 2021
                                               /s/ Dennis F. Dunne
                                               Dennis F. Dunne
                                               MILBANK LLP
                                               55 Hudson Yards
                                               New York, New York 10001
                                               Telephone:     (212) 530-5000
                                               Facsimile:     (212) 530-5219
                                               Email:         ddunne@milbank.com

                                               Thomas R. Kreller (pro hac vice pending)
                                               MILBANK LLP
                                               2029 Century Park East
                                               33rd Floor
                                               Los Angeles, California 90067
                                               Telephone:    (424) 386-4000
                                               Facsimile:    (213) 629-5063
                                               Email:        tkreller@milbank.com

                                               Counsel to the Foreign Representative




                                               49
    21-11465-lgb       Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34                   Main Document
                                              Pg 50 of 61



    Dennis F. Dunne                                     Thomas R. Kreller (pro hac vice pending)
    MILBANK LLP                                         MILBANK LLP
    55 Hudson Yards                                     2029 Century Park East
    New York, New York 10001                            33rd Floor
    Telephone:   (212) 530-5000                         Los Angeles, California 90067
    Facsimile:   (212) 530-5219                         Telephone:    (424) 386-4000
                                                        Facsimile:    (213) 629-5063

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     )
In re:                                                               )      Chapter 15
                                                                     )
BOART LONGYEAR LIMITED et al.,                                       )      Case No. 21-11465 (        )
                                                                     )
                          Debtors in a Foreign Proceeding. 1         )      (Joint Administration Requested)
                                                                     )
                                                                     )

                                   STATEMENT OF VERIFICATION

          I, Nora R. Pincus, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury

under the laws of the United States of America as follows:

          1.      I am the duly appointed foreign representative of each of the above-captioned

debtors. I have full authority to verify this Verified Petition.

          2.      I have read the foregoing Verified Petition and I am informed and believe that the

factual allegations contained therein are true and accurate.




1
      The debtors in these chapter 15 cases, along with the last three digits of each debtor’s Australian Company
      Number, are: Boart Longyear Limited (728), Boart Longyear Management Pty Limited (545), Boart Longyear
      Australia Pty Limited (025), Boart Longyear Investments Pty Limited (373), and Votraint No. 1609 Pty Limited
      (272).
21-11465-lgb    Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34                Main Document
                                       Pg 51 of 61



     I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on this 17th day of August, 2021
                                            in Salt Lake City, Utah




                                            _______________________
                                            Nora R. Pincus, as
                                            Foreign Representative




                                               2
21-11465-lgb   Doc 2   Filed 08/17/21 Entered 08/17/21 21:18:34   Main Document
                                    Pg 52 of 61



                                   Exhibit A

                                 Proposed Order
    21-11465-lgb        Doc 2      Filed 08/17/21 Entered 08/17/21 21:18:34                      Main Document
                                                Pg 53 of 61



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                         )
In re:                                                                   )      Chapter 15
                                                                         )
BOART LONGYEAR LIMITED et al.,                                           )      Case No. 21-11465 (         )
                                                                         )
                           Debtors in a Foreign Proceeding. 1            )      (Joint Administration Requested)
                                                                         )
                                                                         )

                           ORDER RECOGNIZING FOREIGN MAIN
                        PROCEEDING AND GRANTING RELATED RELIEF

                   Upon the Verified Petition for Recognition of Foreign Main Proceeding and

Motion for Order Granting Related Relief [Docket No. 2] (the “Verified Petition”) 2 of Nora R.

Pincus, in her capacity as the Foreign Representative of the Debtors, for an order granting: (a)

recognition of the Australian Proceeding as the foreign main proceeding for each Debtor pursuant

to sections 1515 and 1517 of the Bankruptcy Code; (b) recognition of the Foreign Representative

as the “foreign representative” of the Debtors as such term is defined in section 101(24) of the

Bankruptcy Code; and (c) certain other relief; upon consideration of the Verified Petition, the

Marshall Declaration, the Pincus Declaration, and all other pleadings and papers in this case; and

upon the record of the hearing (the “Hearing”) and all of the proceedings had before the Court, IT

IS HEREBY FOUND AND DETERMINED THAT: 3


1
      The debtors in these chapter 15 cases, along with the last three digits of each debtor’s Australian Company
      Number, are: Boart Longyear Limited (728), Boart Longyear Management Pty Limited (545), Boart Longyear
      Australia Pty Limited (025), Boart Longyear Investments Pty Limited (373), and Votraint No. 1609 Pty Limited
      (272).
2
      Capitalized terms not otherwise defined herein shall have the respective meanings ascribed to them in the Verified
      Petition.
3
      The findings and conclusions set forth herein and on the record of the hearing on the Verified Petition constitute
      this Court’s findings of fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure,
      as made applicable herein by Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (the
      “Bankruptcy Rules”). To the extent any of the findings of fact constitute conclusions of law, they are adopted as
      such; to the extent any of the conclusions of law constitute findings of fact they are adopted as such.
 21-11465-lgb      Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                          Pg 54 of 61



       A.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference dated January 31, 2012, Reference M-431, In re

Standing Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Feb. 1, 2012) (Preska, C.J.).

       B.       Consideration of the Verified Petition and the requested relief is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(P).

       C.       Venue is proper before this Court pursuant to 28 U.S.C. § 1410.

       D.       This Court may enter a final order consistent with Article III of the United States

Constitution.

       E.       Good, sufficient, appropriate, and timely notice of the filing of, and the Hearing on,

the Verified Petition was given, which notice is deemed adequate for all purposes, and no further

notice need be given.

       F.       No objections or other responses were filed that have not been overruled,

withdrawn, or otherwise resolved.

       G.       The Chapter 15 Cases were properly commenced pursuant to sections 1504, 1509,

and 1515 of the Bankruptcy Code.

       H.       The Verified Petition satisfies the requirements of section 1515 of the Bankruptcy

Code and Bankruptcy Rule 1007(a)(4).

       I.       Each of the Debtors has property in the United States and is eligible to be a debtor

in a chapter 15 case pursuant to sections 109 and 1501 of the Bankruptcy Code.

       J.       The Foreign Representative is a “person” pursuant to section 101(41) of the

Bankruptcy Code and is the duly appointed “foreign representative” of the Debtors as such term

is defined in section 101(24) of the Bankruptcy Code with respect to the Australian Proceeding.




                                                  2
 21-11465-lgb      Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34              Main Document
                                          Pg 55 of 61



       K.      The Australian Proceeding is a “foreign proceeding” within the meaning of section

101(23) of the Bankruptcy Code, entitled to recognition by this Court pursuant to section 1517 of

the Bankruptcy Code.

       L.      The Australian Proceeding is pending in Australia, where each of the Debtors has

its “center of its main interests” as used in section 1517(b)(1) of the Bankruptcy Code.

Accordingly, the Australian Proceeding is a “foreign main proceeding” pursuant to section 1502(4)

of the Bankruptcy Code, entitled to recognition as such pursuant to section 1517(b)(1) of the

Bankruptcy Code.

       M.      The Debtor and the Foreign Representative are entitled to all of the relief set forth

in section 1520 of the Bankruptcy Code without limitation.

       N.      The Debtor and the Foreign Representative are entitled to all of the relief set forth

herein under sections 1507, 1521, and 1525 of the Bankruptcy Code.

       O.      Each of the injunctions contained in this Order: (a) is within the Court’s

jurisdiction; (b) is essential to the success of the Schemes; (c) is an integral element of the Schemes

essential to its effectuation; (d) confers material benefits on, and is in the best interests of, the

Debtors and their creditors, including, without limitation, the Scheme Creditors; and (e) is

important to the overall objectives of the restructuring of the Debtors and their non-Debtor

affiliates. The relief granted hereby will not cause any hardship to any party in interest that is not

outweighed by the benefits of the relief granted.

       P.      Absent the relief granted hereby, the Debtors and the other Released Parties or their

respective properties may be subject to judicial, quasi-judicial, arbitration, administrative or

regulatory actions or proceedings in the United States in direct contravention of the Australian

Proceeding and the Schemes, thereby interfering with and causing harm to the Debtors, their




                                                    3
 21-11465-lgb       Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34              Main Document
                                           Pg 56 of 61



creditors, the other Released Parties, and other parties in interest in the Australian Proceeding and,

as a result, the Debtors, their creditors, the other Released Parties, and such other parties in interest

would suffer irreparable injury for which there is no adequate remedy at law.

        Q.      Absent the relief granted hereby, the restructuring contemplated by the Schemes

and approved by the Australian Court may be frustrated by the actions of individual Scheme

Creditors, a result contrary to the purposes of chapter 15 as reflected in section 1501(a) of the

Bankruptcy Code.

        R.      All creditors and other parties in interest are sufficiently protected by the grant of

relief ordered hereby in accordance with section 1522(a) of the Bankruptcy Code.

        S.      The terms of the Schemes are not contrary to the public policy of the United States.

The relief granted hereby pursuant to sections 1507, 1515, 1517, 1520, 1521, and 1525 of the

Bankruptcy Code is necessary to effectuate the purposes of chapter 15, to protect the Debtor and

the interests of its creditors, is in the interest of the public and international comity, and is not

manifestly contrary to U.S. public policy or the policies of the Bankruptcy Code.

        T.      The relief granted hereby is necessary to effectuate the purposes and objectives of

chapter 15 and to protect the interests of the Debtors and their creditors.

BASED ON THE FOREGOING FINDINGS OF FACT AND CONCLUSIONS OF LAW
AND AFTER DUE DELIBERATION AND SUFFICIENT CAUSE APPEARING
THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Verified Petition is granted as set forth herein.

        2.      All objections, if any, to the Verified Petition and Motion or the relief requested

therein that have not been withdrawn, waived, or settled as announced to the Court at the Hearing,

or by stipulation filed with the Court, and all reservations of rights included therein, are hereby

overruled on the merits.

        3.      The Australian Proceeding is a collective, court-supervised proceeding governed in


                                                   4
 21-11465-lgb       Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                           Pg 57 of 61



accordance with applicable Australian law, as it may be amended from time to time, and is granted

recognition as a “foreign main proceeding” (as defined in section 1502(4) of the Bankruptcy Code)

pursuant to sections 1517(a) and (b)(1) of the Bankruptcy Code, and all the effects of recognition

of a foreign main proceeding set forth in section 1520 of the Bankruptcy Code shall apply to each

Debtor, including, without limitation, the application of the automatic stay under section 362 of

the Bankruptcy Code to the Debtors and to their property within the territorial jurisdiction of the

United States.

       4.        The Foreign Representative is the duly appointed and authorized “foreign

representative” of the Debtors within the meaning of section 101(24) of the Bankruptcy Code, and

is authorized to act on behalf of the Debtors in the Chapter 15 Cases.

       5.        The Foreign Representative is the exclusive representative of the Debtors in the

United States, and the administration, realization, and distribution of any and all of the Debtors’

assets within the territorial jurisdiction of the United States is entrusted to the Foreign

Representative.

       6.        The Debtors and the Foreign Representative are entitled to all of the relief set forth

herein under sections 105(a), 1507, 1520, 1521, and 1525 of the Bankruptcy Code.

       7.        The Australian Proceeding and the Schemes (including the Implementation Deeds)

are hereby: (a) recognized, granted comity, and given full force and effect in the United States on

a final basis, including any waivers, releases, discharges of debt, and injunctions against

enforcement of claims or debts against the Debtors or the Released Parties, and (b) shall be binding

on and enforceable against all parties in the United States, whether or not such parties actually

voted in favor of the applicable Scheme, participated in a Scheme Meeting, or appeared in the

Australian Proceeding.




                                                   5
 21-11465-lgb      Doc 2      Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                           Pg 58 of 61



       8.      All persons and entities subject to the jurisdiction of the United States are

permanently enjoined and restrained from taking any action inconsistent with, or interfering with

the enforcement and implementation of, the Schemes, including, without limitation:

              a.     taking any of the following actions on account of any Scheme Claim:
                      (i)      taking or continuing any act to obtain possession of, or exercise
                               control over, including but not limited to, attaching, repossessing,
                               seizing, or disposing of, as applicable, any of the Debtors’ or other
                               Released Parties’ tangible or intangible property, including any
                               proceeds thereof, that is located within the territorial jurisdiction of
                               the United States (collectively, the “Applicable Property”),
                               including without limitation any action pursuant to sections 361,
                               362, or 365(e) of the Bankruptcy Code;
                      (ii)     commencing, continuing, or enforcing any action or legal
                               proceeding within the territorial jurisdiction of the United States
                               (including, without limitation, arbitration, mediation or any judicial,
                               quasi-judicial, administrative or regulatory action, proceedings or
                               process whatsoever), including by way of counterclaim (each, an
                               “Action”) against the Debtors, the Released Parties, or any of the
                               Applicable Property; or
                      (iii)    commencing or continuing any act or Action to create, perfect or
                               enforce any lien, setoff or claim (including a contract claim) against
                               the Debtors, the Released Parties, or the Applicable Property;
                               provided, however, that no action described in sections 555, 556,
                               557, 559, 560, 561, 562 and 1519(d) and (f) of the Bankruptcy Code
                               shall be enjoined by such injunction.
              b.      commencing any Action in the territorial jurisdiction of the United States
                      against the Debtors, the Foreign Representatives, the Released Parties, or
                      any of their respective successors, directors, officers, agents, employees,
                      representatives, advisors, or attorneys in respect of any claim or cause of
                      action, in law or in equity, arising out of or relating to any action taken or
                      omitted to be taken in connection with the Chapter 15 Cases, the Schemes
                      (including the Implementation Deeds), the Convening Orders or the
                      Sanction Order or to resolve any dispute arising out of the Schemes
                      (including the Implementation Deeds), the Convening Orders or the
                      Sanction Order; or
              c.      declaring or considering the filing of the Australian Proceeding or the
                      Chapter 15 Cases a default or event of default under any agreement, contract
                      or arrangement.

       9.      As of the Schemes Implementation Date, any judgment, wherever and whenever




                                                  6
 21-11465-lgb      Doc 2     Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                          Pg 59 of 61



obtained, to the extent such judgment is a determination of liability of a Debtor or a Released Party

with respect to any debt or liability cancelled, discharged, or restructured under the Schemes or as

a result of Australian law pertaining thereto, is unenforceable in the United States to the extent its

enforcement would be inconsistent with the Schemes (including the Implementation Deeds), the

Convening Orders or the Sanction Order.

         10.   This Order is without prejudice to the Foreign Representative requesting any

additional relief in the Chapter 15 Cases, including seeking recognition and enforcement in the

United States of any further orders issued by the Australian Court, including any final order

sanctioning the Schemes, as such order may be amended or supplemented from time to time.

         11.   The Foreign Representative, the Debtors, and their respective agents are authorized

to serve or provide any notices required under the Bankruptcy Rules or local rules or orders of this

Court.

         12.   The Foreign Representative is authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order.

         13.   No action taken by the Foreign Representative, the Debtors, or their respective

successors, agents, representatives, advisors, or counsel in preparing, disseminating, applying for,

implementing, or otherwise acting in furtherance of or in connection with the Australian

Proceeding, this Order, the Chapter 15 Cases, an adversary proceeding herein, if any, or any further

proceeding commenced hereunder, shall constitute a waiver of the rights or benefits afforded such

persons under 11 U.S.C. §§ 306 and 1510.

         14.   The banks and financial institutions with which the Debtors maintain bank accounts

in the United States or on which checks are drawn or electronic payment requests made in payment

of any prepetition or postpetition obligations are authorized and directed to continue to service and




                                                  7
 21-11465-lgb      Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                         Pg 60 of 61



administer (including charging all applicable fees and expenses) the Debtors’ bank accounts

without interruption and in the ordinary course and to receive, process, honor and pay any and all

such checks, drafts, wires and automatic clearing house transfers issued, whether issued before or

after the Petition Date and draw on the Debtors’ bank accounts by the respective holders and

makers thereof and at the direction of the Foreign Representative or the Debtors, as the case may

be, and may rely on representations by the Foreign Representative or Debtors without liability to

any other party for such reliance; provided, however, that nothing herein shall affect the Debtors’

obligations to comply with any cash management requirements under their secured debt facilities.

       15.     Except as otherwise set forth in paragraph 8 herein, no provision of this Order, or

any Bankruptcy Code provisions that become effective upon entry of this Order, shall impair or

restrict the terms, conditions, obligations, and limitations of the Existing ABL, or any of the other

documents and agreements relating to the Existing ABL, all of which terms, conditions,

obligations and limitations shall remain in force and effect.

       16.     Notwithstanding anything to the contrary in this Order, no provision of this Order,

or any Bankruptcy Code provisions that become effective upon entry of this Order (including,

without limitation, 11 U.S.C. § 552), shall restrict or prohibit the Debtors from granting, or PNC

Bank, National Association (“PNC”), from receiving, continuing grants of security interests in

current or after-acquired property of one or more of the Debtors as provided by, and that secure

the obligations under, the Existing ABL, which security interests shall continue from and after the

date of the commencement of these Chapter 15 Cases with the same effect as if these Chapter 15

Cases had not been commenced.

       17.     Entry of this Order is without prejudice to PNC’s right to request other and further

relief as may be necessary, desirable, or appropriate in order to ensure that PNC’s interests are




                                                 8
 21-11465-lgb      Doc 2    Filed 08/17/21 Entered 08/17/21 21:18:34             Main Document
                                         Pg 61 of 61



sufficiently protected, as required by sections 1520 and/or 1522 of the Bankruptcy Code.

       18.     The Australian Court shall have exclusive jurisdiction to hear and determine any

suit, action, claim, or proceeding, and to settle any dispute that may arise out of the construction

or interpretation of the Schemes in connection with the administration of the Schemes; provided,

however, that nothing in this Order affects the validity of provisions determining governing law

and jurisdiction, whether contained in any contract between the Debtor and any of the Scheme

Creditors or otherwise.

       19.     This Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to interpretation or implementation of this Order, including, but not limited

to: (a) the enforcement, amendment or modification of this Order; (b) any requests for additional

relief or any adversary proceeding brought in or through these Chapter 15 Cases; and (c) any

request by an entity for relief from the provisions of this Order, for cause shown, as to any of the

foregoing, and provided the same is properly commenced and within the jurisdiction of this Court.

       20.     This Order is without prejudice to the Foreign Representative requesting any

additional relief in these Chapter 15 Cases, including seeking recognition and enforcement by this

Court of any further orders issued by the Australian Court.

       21.     This Order shall be effective and enforceable immediately upon entry and shall

constitute a final order within the meaning of 28 U.S.C. § 158(a).

Dated: New York, New York
       _____________, 2021


                                              UNITED STATES BANKRUPTCY JUDGE




                                                 9
